IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                                   March 20, 2012 Session

              DAVID G. HOUSLER, JR. v. STATE OF TENNESSEE

            Direct Appeal from the Circuit Court for Montgomery County
                     No. 39217     John H. Gasaway, III, Judge




               No. M2010-02183-CCA-R3-PC - Filed September 17, 2013


The Petitioner, David G. Housler, Jr., filed petitions for post-conviction relief and writ of
error coram nobis in the Montgomery County Circuit Court, seeking relief from his
convictions for four counts of felony murder and resulting consecutive sentences of life in
confinement. After an evidentiary hearing, the post-conviction court granted the petitions.
On appeal, the State contends that the court erred by finding that the Petitioner was entitled
to any relief. Based upon the oral arguments, the record, and the parties’ briefs, we affirm
the post-conviction court’s granting the petition for post-conviction relief but conclude that
the court erred by granting the petition for writ of error coram nobis. Nevertheless, because
the Petitioner has shown that he is entitled to post-conviction relief based upon his receiving
the ineffective assistance of counsel at trial, the case is remanded to the trial court for further
proceedings consistent with this opinion.

Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court are Affirmed
               in Part, Reversed in Part, and the Case is Remanded.

N ORMA M CG EE O GLE, J., delivered the opinion of the court, in which J ERRY L. S MITH and
R OGER A. P AGE, JJ., joined.

Robert E. Cooper, Jr., Attorney General and Reporter; Mark A. Fulks, Assistant Attorney
General; and Joseph Baugh, District Attorney General, for the appellant, State of Tennessee.

Paul A. Hemmersbaugh, Bryson Bachman, James Owens, Jason Vendel, and Michael J.
Flanagan, Washington, DC, and Susan L. Kay and Ben Bolinger, Nashville, Tennessee, for
the appellee, David G. Housler, Jr.

                                           OPINION
                                       I. Factual Background

       In the early morning hours of January 30, 1994, four employees of the Taco Bell in
Clarksville were shot and killed during a robbery. State v. Housler, 193 S.W.3d 476, 479
(Tenn. 2006). In June 1996,1 a jury convicted Courtney B. Mathews, a part-time employee
of the restaurant and a soldier stationed at Fort Campbell, Kentucky, of the murders and
robbery. Id. at 481. Mathews was sentenced to life without the possibility of parole. Id.

        On March 7, 1994, police officers interviewed the Petitioner, also a soldier stationed
at Fort Campbell. Id. at 482. At the time of the interview, the Petitioner was a suspect in a
robbery committed in front of Grandpa’s Hardware Store in Clarksville about one week
before the Taco Bell crimes. Id. During the interview, the Petitioner denied any involvement
in the Taco Bell robbery or the robbery outside Grandpa’s. Id. However, he was later
charged with aggravated robbery for the Grandpa’s robbery. Id. While the Petitioner was
being held on that charge, he told pretrial counsel that he had information about the Taco
Bell crimes and entered into an agreement with the State to serve as a witness against
Mathews in return for a reduced bond and a lesser charge on the Grandpa’s robbery. Id. On
March 21, 1994, the Petitioner gave a statement in which he said the following:

                  He met Mathews during a party at [a] trailer in Oak Grove,
                  Kentucky[,] on January 21, 1994. Mathews said in the presence
                  of several people, including Housler, that he had a place to
                  rob--his place of work--and that when he did it, he would not
                  leave any witnesses. He also stated that once he committed the
                  robbery, they could read about it in the newspapers. Housler
                  said that he did not see Mathews again until March 15, when the
                  two were in jail. Housler claimed that Mathews admitted
                  committing the Taco Bell murders and giggled about it.
                  Mathews also claimed to have attempted suicide while in jail.
                  Housler also mentioned that his first statement to investigators
                  on March 7 was not truthful because he did not want to get
                  involved.

Id. After giving the statement, the Petitioner was released on bond, and he returned to
Kentucky. Id.




       1
           The supreme court opinion mistakenly states that Mathews was convicted in June 1994.

                                                   -2-
        In October 1995,2 authorities asked the Petitioner to return to Clarksville to resolve
inconsistencies between his statements and information gathered from other sources. Id. On
October 11, 1995, the Petitioner admitted to encouraging Mathews to commit the Taco Bell
robbery and became a suspect in the murders. Id. On October 19, 1995, the Petitioner
entered into a “proffer agreement” with the State, agreeing to provide truthful information
about the murders and to serve as a witness against Mathews in return for a fifteen-year
sentence for conspiracy to commit murder for the Taco Bell crimes and a four-year sentence
for the Grandpa’s robbery, to be served concurrently. Id.

        The next day, October 20, 1995, the Petitioner and pretrial counsel met again with the
district attorney general, and the Petitioner gave the following written statement:

                Housler met Mathews at the trailer in Kentucky about a week
                before the Taco Bell murders. At the party, Mathews, Housler,
                and Charlie Brown talked about robberies and other crimes that
                each had committed. Housler said that he bragged about
                committing the robbery outside Grandpa’s. Mathews brought
                up the idea of robbing the place where he worked. Mathews
                said he would go in and leave no witnesses. Housler told
                Mathews that he doubted he would commit the crime but, if
                Mathews would, he would go with him. When Housler asked
                Kevin “Red” Tween if he knew about the plan, Tween
                responded, “[W]hatever, whenever.” Melanie Darwish then
                approached Housler and Mathews and said she would
                participate as well. Housler stated that Mathews was carrying
                a .9 millimeter handgun under his clothes at this party. On
                January 29, 1994, Housler arrived with Sulyn Ulangca at the
                trailer around nightfall. Mathews was in the trailer with Tween,
                Darwish, Kendra Corley, and Dana Ulangca (Sulyn’s brother).
                Tween told Housler that “tonight is the night” for robbing the
                Taco Bell, and he asked Housler to get some ammunition.
                Housler left the trailer and visited someone called “Hippie
                Dude,” who sold him a box of shotgun shells and box of .9
                millimeter bullets. Housler returned to the trailer at around
                11:00 p.m. Dana Ulangca was asleep, and Kendra Corley had
                left. Sulyn immediately pleaded with him not to participate in
                the robbery. While [Housler] argued with her, the others started

        2
        The supreme court opinion mistakenly states that the Petitioner returned to Clarksville in
October 1994.

                                                   -3-
to plan the robbery and killings. Housler did not hear the
details. By the time Housler’s argument with Sulyn ended, the
group was ready to leave. Housler drove his white Tracer, and
Darwish drove her red Tempo. Tween was wearing a dark-blue
hooded jacket and blue jeans, and Mathews was wearing a black
knee-length jacket. The group stopped at the Minit Mart for
beer and cigarettes. On the ride to Taco Bell, Mathews told
Tween to get the register, and he would take care of the safe.
Tween had a .9 millimeter pistol, while Mathews seemed to
have the shotgun--a twenty-four inch Mossberg pump--stuffed
under his coat. However, during the drive, Mathews told
Housler that Corley placed the guns in a trash can at the
restaurant where they would be available to him. Housler had
his .9 millimeter handgun.

[U]pon arriving at the Taco Bell, [Housler] pulled up to the
drive-through window. Mathews exited the car and tapped on
the window, which was opened by a heavy-set woman with
brown hair. Mathews stated that he needed to get inside to
retrieve his wallet or driver’s license. During this time, Housler
saw Darwish’s car in the mall parking lot. Tween then told
Housler to keep the car running and that if anyone pulled up to
the restaurant to honk the horn twice and leave. Tween got out
of the car and ran behind the dumpsters. Housler decided not to
go inside because he was fighting with Sulyn. He pulled up
parallel to the main double doors of the restaurant. Housler saw
Mathews and the woman walk toward the counter area near the
bathrooms. After about twenty minutes, he heard ten to fifteen
loud pops from inside the building, which lasted for about two
to three minutes. After the pops stopped, Housler heard a loud
bang, which “sounded like a metal door being swung open[,]”
and within seconds he saw Tween run from behind the Taco
Bell to the dumpsters. Next, he heard a similar bang and then
saw another person exit the Taco Bell and run in the direction of
the dumpsters. He put the car in gear and drove, almost hitting
an older model Chevelle with a Tennessee license plate starting
“DFN.” He stated that Darwish drove the getaway car with
Tween and Mathews inside. Housler drove to the nearby Dingo
Boot parking lot, where the group had previously agreed to
meet. Darwish pulled up soon after with Mathews and Tween.

                               -4-
                 Mathews got out of Darwish’s car, opened the trunk, and threw
                 in the shotgun and a Taco Bell bag; Tween got out and threw in
                 his pistol. Housler then asked Tween what happened. Tween
                 said Mathews took all the employees in the back and “flipped
                 out.” Tween told Housler to leave, and Housler returned to the
                 trailer. Tween and Darwish arrived at the trailer about thirty
                 minutes later without Mathews. Housler asked where his cut of
                 the money was, and Tween said that Mathews would bring it
                 later. Tween also said that Mathews shot the victims in the head
                 “gangster-style” to ensure that they were dead. Housler left the
                 trailer an hour later, telling Tween to wait there for his cut of the
                 money. Housler mentioned that Mathews said that he got
                 [$1,500] from the robbery. Housler drove to Jennifer Ellis’s
                 house and stayed there until 6:00 p.m. that same day. He went
                 back to the trailer and asked Tween for his money, but Tween
                 said that Mathews had not returned. Housler left his car on the
                 road where Jennifer Ellis lived because he thought it would be
                 connected to the murders. He believed that police later
                 impounded his car. Housler stated he did not see Mathews
                 again until they met in jail.

Id. at 482-84.

        Investigators contacted Sulyn Ulangca, who did not corroborate the Petitioner’s
statement. Id. at 484. When Ulangca tried to confront the Petitioner, he refused to see her
and “confessed to implicating an innocent person.” Id. As a result, prosecutors told the
Petitioner that he had breached the proffer agreement and that they were revoking it. Id. The
Petitioner was charged with four counts of felony murder, and the State filed a notice of
intent to seek the death penalty. Id. Later, the State withdrew the notice of intent to seek the
death penalty and filed a notice of intent to seek imprisonment for life without the possibility
of parole. Id.

         The Petitioner was tried for the murders in November 1997. Id. At the Petitioner’s
trial, the State’s strategy was

                 (1) to establish [Housler’s] guilt in committing the Taco Bell
                 robbery and murders by using many of the same witnesses and
                 much of the same evidence that the prosecution used at
                 Mathews’ trial and (2) to establish Housler’s guilt in the same
                 crimes by using his written statement, which placed him with

                                                  -5-
              Mathews as a lookout on the night of the killings, and with the
              testimony of several corroborating witnesses.

Id. at 484. The Petitioner objected to the admission of his confession at trial on the basis that
it was “substantially false.” Id. However, the trial court ruled that the statement was
admissible. Id. The statement was admitted into evidence, and the State established during
the Petitioner’s trial that “significant portions” of it were false. Id.

       Our supreme court described the following relevant evidence presented at the
Petitioner’s trial:

              Michele Antaya testified that on January 29, 1994, at
              approximately 11:15 p.m., she stopped at the Taco Bell
              drive-through window. According to Antaya, she saw an
              African-American male walk from behind the Taco Bell
              dumpsters toward her car. She described him as around five feet
              ten inches tall, stocky, and with short hair shaved on the sides.
              She testified that he was wearing a dark jacket with a hood and
              dark pants. This description matched Mathews.

                     Yowanda Maurizzio went through the Taco Bell
              drive-through at about 1:15 a.m. on January 30, 1994. She
              observed a black male speaking with a black female inside the
              restaurant. Only one other African-American male besides
              Mathews was employed at the restaurant, and he was not on
              duty the day of the murders.

                      Frankie Sanford testified that he was at the Taco Bell
              drive-through about 1:30 a.m. on January 30. He said that he
              saw Mathews dressed in his Taco Bell uniform working inside
              the restaurant.

                      Jacqueline Dickinson stopped at a traffic light in front of
              the Taco Bell around 2:40 a.m., looked into the restaurant, and
              saw a white male at the counter looking toward the Long John
              Silver’s lot next door. According to Dickinson, the man was
              wearing a long green jacket with a big hood and a dark pair of
              jeans. She described the man as five feet nine inches to six feet
              tall, medium build, with short hair brown hair cut in a military
              style. She also saw in the Taco Bell parking lot a white car

                                               -6-
“facing inward towards the building.” The car was not in the
same position as a white car owned by one of the victims that
was parked there that night.

       Damien Cromartie stopped at the Taco Bell around 3:00
a.m. He observed a few vehicles in the parking lot and a brown
or burgundy sedan parked in the Two Rivers Mall parking lot
behind the Taco Bell. When he pulled into the drive-through
lane, he saw a large piece of cardboard in the window. On the
cardboard he saw the silhouettes of two or three people moving
around inside the restaurant.

        Bill Hudspeth testified that, between 2:00 and 2:30 a.m.
on January 30, 1994, he drove by the Taco Bell and saw a white
male run diagonally from an area behind the restaurant to the
front of his car and then toward a muffler shop across the street.
Hudspeth described the male as between five feet nine inches
and six feet tall, with short hair, and a stocky build. Hudspeth
said another white male with short hair, a stocky build, and a bit
taller than the other individual was standing near the muffler
shop.

       Mark Jolly testified that he was in the Shoney’s parking
lot across the street from the Taco Bell between 2:30 and 3:00
a.m. on January 30, 1994, when he heard two loud bangs and
saw a man running from the back of the Taco Bell. According
to Jolly, the man was a Puerto Rican or a light-skinned
African-American male, wearing shorts, and carrying something
rolled up in a brown bag in his left hand. After he saw the man,
Jolly observed the lobby lights in the Taco Bell flicker on and
off two or three times.

       Allen Ceruti testified that he passed by the Taco Bell
between 4:20 and 4:30 a.m. He observed an African-American
male standing at the open back door.

       Charlie Brown testified that Mathews and Housler were
both at a party together at the trailer in Oak Grove, probably on
January 21. During his testimony, Brown recanted a statement
he made in November 1995, wherein he said that he heard

                               -7-
Mathews talking about robbing the place where he worked.

        Melanie Darwish testified that she may have [loaned] her
car to Housler on the night of the robbery and murders, although
she was not sure. According to Darwish, she was at home in
bed on that night. Darwish said that Mathews had been at a
party at the trailer; however, she did not remember Housler
being there.

        Lopez Gaddes, a convicted drug trafficker, was in the
Montgomery County Jail with Housler in 1994. Housler told
Gaddes that he knew Mathews and that Housler, Charlie Brown,
and Mathews had conversations about robbing the Taco Bell.
Housler told him that the first conversation about the robbery
took place at a party a week or two before the murders. Housler
also told Gaddes that the group again talked about committing
the robbery at the barracks. When Gaddes asked Housler if he
was scared, Housler responded that he was not because
Mathews acted as the trigger man.

       Jason Carr testified that he was incarcerated with Housler
in the Montgomery County Jail during March 1994. During a
card game with Housler and Charlie Brown, one of the two men
(he could not remember which) stated that Housler’s car was
used in the getaway of the Taco Bell murders.

       Larry Underhill, another inmate, testified that Housler
told him, while the two were in jail, that he killed the Taco Bell
employees. Underhill said that Housler told him that the victims
were shot execution-style. Housler also asked Underhill about
the possibility of redemption for sin.

        Christopher Ester, a convicted felon, frequently visited
the trailer in Oak Grove. Ester testified that he saw Mathews at
the trailer on January 29, 1994. Mathews talked about the
robberies he had committed. According to Ester, Mathews and
Housler had a conversation that night. Ester testified that
Mathews left the trailer around 12:30 or 1:00 a.m. and that
Housler left about 2:30 or 3:00 a.m. after he and Ulangca got
into an argument. Housler was supposed to call and let the

                               -8-
group know his whereabouts, but he never did.

      Orlando Gill also visited the trailer. He believed that he
met Mathews the weekend before the murders, when Kendra
Corley brought Mathews to the trailer. He observed Housler
and Mathews conversing in the kitchen.

       Hector Ortiz also saw Mathews at the trailer with Corley
before the murders. He likewise observed Mathews and Housler
conversing. Ortiz was at the trailer on the night of the murders,
and he saw Housler and Ulangca there but not Mathews. When
he left around 1:00 a.m., neither Housler nor Ulangca was
present in the trailer. When he returned to the trailer around
2:30 or 3:00 a.m., the couple still was not there.

        Kendra Corley testified that Mathews did not go to a
party at the trailer on January 21, 1994, because he was working.
Corley stated that she did bring Mathews to the trailer on
Saturday, January 22, and they arrived between 9:30 and 10:00
p.m. Corley stated that she did not go to the trailer with
Mathews on January 28. According to Corley, Mathews gave
her [$255] in five-dollar bills just before his suicide attempt.
Corley also identified the black jacket as belonging to Mathews.

       James Bowen testified that Corley brought Mathews to
the party a week before the murders. Bowen overheard Housler
and Mathews discussing the robbery of Taco Bell. According
to Bowen, Housler and Mathews argued over who would do the
shooting and who would be the lookout. Bowen testified that
Mathews stated they would rob Taco Bell because, since
Mathews worked there, it would be easier for them. Bowen
stated that he saw Housler and Ulangca go into the trailer’s
bedroom about 2:00 a.m. and that they were still there when he
woke up.

       Housler testified in his own defense. He denied any
involvement in the robbery and murders. He asserted that his
October 20 statement was wholly false and concocted from
jailhouse rumors and newspaper reports. Housler claimed that
in order to get out of jail he lied about knowing of Mathews’

                               -9-
                 involvement in the crimes. He also asserted an alibi defense,
                 saying that he was with Sulyn the entire night of the murders.

                        At trial, Sulyn Ulangca now claimed that Housler was
                 with her on the night of the murders. But she also admitted that
                 she previously was unable to account for Housler’s whereabouts
                 on the night of the killings.

Id. at 485-87.

       On November 21, 1997, the jury convicted the Petitioner of four counts of felony
murder and sentenced him to life. Id. at 487. After a sentencing hearing, the trial court
ordered that the Petitioner serve the life sentences consecutively. Id. The trial court denied
the Petitioner’s motion for a new trial, and this court and our supreme court affirmed his
convictions. Id. at 487, 495.

       In May 2007, the Petitioner timely filed a pro se petition for post-conviction relief,
alleging, in pertinent part, that he received the ineffective assistance of counsel. The post-
conviction court appointed counsel. On January 30, 2009, counsel filed a document titled
“Amended Petition for Post-Conviction Relief and, Alternatively, Motion for Writ of Error
Coram Nobis.” In the amended petition for post-conviction relief, the Petitioner raised
numerous claims of ineffective assistance of counsel in relation to the “proffer agreement”
he made with the State on October 19, 1995, and the statements he gave about the crimes,
particularly the “proffer statement” he gave on October 20, 1995. In the petition for writ of
error coram nobis, the Petitioner alleged actual innocence based on newly discovered
evidence. The State filed a motion to dismiss the petition for writ of error coram nobis on
the basis that the Petitioner filed it outside the one-year statute of limitations. The post-
conviction court denied the motion, concluding that due process required tolling the statute
of limitations.

             II. Post-Conviction/Error Coram Nobis Evidentiary Hearing

        The post-conviction court held an evidentiary hearing in December 2009. Relevant
to the issues addressed in this opinion, the following evidence was presented at the hearing:

       The Petitioner testified that in March 1994, the Civil Investigative Division (CID)
arrested him for being absent from the Army without leave (AWOL). He said that while he
was being detained, a “T.B.I. guy . . . [Agent] Puckett and somebody else” questioned him
about the Grandpa’s robbery and the Taco Bell murders. He said that he did not remember
receiving Miranda warnings before the questioning and that he told them he did not know

                                               -10-
Courtney Mathews. The agents continued to question him, and the Petitioner denied any
involvement in the Grandpa’s robbery or the Taco Bell crimes. On March 10, 1994, the
Petitioner took a polygraph examination and failed the Grandpa’s portion of the test.
Eventually, he truthfully admitted to the officers that he had participated in the Grandpa’s
robbery. The Petitioner was moved to the Montgomery County Jail in Clarksville, his bond
was set at $100,000, and pretrial counsel was appointed to represent him. The Petitioner
admitted to pretrial counsel that he had committed the Grandpa’s robbery. He said pretrial
counsel told him that “there’s really nothing I can do about that unless you know something
about Taco Bell.”

       The Petitioner testified that information about the Taco Bell murders was on television
and in the newspapers; that his girlfriend, Sulyn Ulangca, was pregnant; and that he wanted
to get out of jail to help her. The Petitioner talked with a friend and fellow jail inmate,
Charlie Brown, and made up a story. The Petitioner told pretrial counsel that he had
information about the Taco Bell crimes, and pretrial counsel told him to write out the story.
Pretrial counsel gave the story to the police. On March 21, 1994, the police talked with the
Petitioner about the story. The Petitioner said he told them that prior to the Taco Bell crimes,
he was at a “party trailer” in Oak Grove, Kentucky, and overheard Mathews and some other
people talking about possibly committing a robbery. The Petitioner said he did not think the
police would “buy” the story. Nevertheless, after he gave his March 21 statement, his bond
was reduced to $10,000.

        The Petitioner testified that in April 1994, he was still in jail when the police
questioned him about a statement they had taken from an individual named Michael Miller.
Miller had told the police that he met the Petitioner while they were teenagers and that he
overheard the Petitioner and Brown talking about participating in the Taco Bell crimes. The
Petitioner told the police that he had never met Miller as a teenager, that he only knew Miller
from their time together in jail, and that Miller’s statement was “all a lie.” In September
1994, the Petitioner was still in jail when his bond was reduced to $1,000. The Petitioner
finally managed to make bond and returned to Kentucky to live with his parents. He said he
knew that he would have to go back to jail when the police figured out that his March 21
statement was not true.

       The Petitioner testified that in October 1995, he learned that authorities wanted him
to return to Clarksville. If he did not return, his bond would be revoked. The Petitioner
returned to Clarksville on October 11 and met with pretrial counsel, but pretrial counsel did
not prepare him for any interviews. The Petitioner and pretrial counsel went to the district
attorney’s office and met with prosecutors and police officers. Prosecutors asked him about
his March 21, 1994 statement, and the Petitioner retold his story about overhearing Mathews
planning the Taco Bell robbery. The Petitioner said that on October 19, 1995, he returned

                                              -11-
to Clarksville for more questioning, and prosecutors told him they knew his March 21
statement had “some wrong stuff with it.” The Petitioner acknowledged that someone
showed him gory photographs of the Taco Bell victims, told him that whoever committed the
murders was going to “fry,” and told him that he “better tell the truth.” The Petitioner told
everyone in the room, including pretrial counsel, that his March 21 statement was not true.
After that revelation, pretrial counsel never asked to speak with the Petitioner privately, never
stopped the interview, and never advised the Petitioner. The Petitioner said that he
repeatedly asked for the questioning to stop and that he told them he wanted to leave. He
said he was allowed to take bathroom breaks. He asked to smoke outside but was told he had
to smoke in the interview room. At some point during the interview, everyone took a break,
and the Petitioner was left alone in the room with Agent Jeff Puckett of the Tennessee
Bureau of Investigation (TBI). Puckett’s demeanor became angry, and he questioned the
Petitioner. After the break, everyone returned to the interview room, and the interview
resumed. The Petitioner said he told them that he had “gass[ed] [Mathews] up,” meaning
that he had “egged [Mathews] on.” Pretrial counsel pulled the Petitioner aside and told him
that he had just incriminated himself in a conspiracy to commit first degree murder. The
Petitioner did not understand how he had incriminated himself, and pretrial counsel did not
explain it to him.

         The Petitioner testified that the prosecutors also said he had implicated himself. The
Petitioner said that the prosecutors were “looking for something,” that he was “thinking . .
. that it couldn’t [get] no worse,” and that he decided to make up more stories. At some
point, pretrial counsel left with District Attorney General John Carney to talk about an
agreement. When pretrial counsel returned, he had a written agreement and told the
Petitioner that it was the best he could do for the Petitioner. The Petitioner said that the
agreement required him to give a truthful statement and that it “also said that the State has
to decide the truth, which I asked [pretrial counsel] about, because to me, that doesn’t make
any sense.” Pretrial counsel did not explain the agreement to the Petitioner and never told
him that if he lied, the State would be able to use his statement against him. If the Petitioner
had known that the State could use his statement, he would not have signed the agreement.
After the Petitioner signed the agreement, questioning resumed. The Petitioner said he
changed his story frequently because he “would just follow their cues.” After the interview,
he went to a hotel for the night.

        The Petitioner testified that the next day, October 20, he returned for another
interrogation. The Petitioner said that Agent Puckett wrote down his statement and that his
statement “was still basically that we were at the party and I gassed him up or something to
that effect.” At some point, pretrial counsel left the room, and Agent Puckett told everyone
present that the Petitioner had claimed to have given Mathews the idea to kill the victims.
The Petitioner told Agent Puckett that that was not true. The Petitioner was told that he had

                                              -12-
to take a polygraph for the statement. The Petitioner said that he did not think he received
Miranda warnings before he took the polygraph and that pretrial counsel was not present
during the examination. He said that after he took the polygraph, he was told that “something
wasn’t right” and that he had to give another statement. The Petitioner said that he changed
his story and that he “knew they were trying to get me, so I put almost everybody I knew in
it.” In his final statement, the Petitioner claimed Sulyn Ulangca had been with him at the
Taco Bell during the crimes. He said he wanted the questioning to be over and that he tried
to make the story “easy to prove it’s a lie.”

        The Petitioner testified that Agent Puckett wrote out his final statement and that
“some stuff was left out and some stuff was reworded.” The Petitioner said that he signed
the statement and that he did not think pretrial counsel “was there for any of this.” The
Petitioner said his final statement was “[c]ompletely different” from his previous statements
and placed him at the scene of the crimes, which was “[c]ompletely false.” After the
Petitioner signed the statement, he was allowed to return to Kentucky but had a beeper for
the police to contact him. In early November 1995, authorities “beeped” the Petitioner and
told him to return to Clarksville. The Petitioner thought that the authorities had discovered
his October 20 statement was a lie and that he was going to go to jail for committing the
Grandpa’s robbery. The Petitioner returned to Clarksville on November 7, 1995, and he and
pretrial counsel went to the district attorney’s office. Pretrial counsel told the Petitioner that
the police wanted him to confront Sulyn Ulangca. The Petitioner was ashamed that he had
falsely implicated Ulangca and refused to confront her. He also told pretrial counsel that the
final statement he gave on October 20 was “all a lie.” Pretrial counsel talked with the district
attorney, returned to the Petitioner, and told him that if he did not confront Ulangca, he had
breached the proffer agreement. The Petitioner told pretrial counsel that he would not
confront Ulangca and asked pretrial counsel if he was under arrest. Pretrial counsel told him
no, so the Petitioner tried to leave. He said that as he was “[g]oing down the steps,” two
police officers grabbed him and arrested him. The Petitioner thought he was being arrested
for the Grandpa’s robbery. He said that on the night of the Taco Bell robbery, he thought he
was with Ulangca at his house or at the party trailer.

         The Petitioner testified that after he was indicted for the Taco Bell murders, lead
counsel and co-counsel became his new attorneys for trial. Investigators Larry Wallace, Ron
Lax, and Glori Shettles worked on his case. Trial counsel did not consult with the Petitioner
about trial strategy. After the Petitioner was convicted and sentenced, he learned that trial
counsel had obtained a timeline for the Taco Bell robbery. The timeline, which they received
before the Petitioner’s trial, had been prepared by Mathews’s investigators and showed that
Mathews committed the crimes alone. The Petitioner’s attorneys did not present the timeline
at trial. The Petitioner said that when he learned about the timeline, he was angry. He said
that he asked trial counsel why they had not introduced the timeline into evidence and that

                                              -13-
they told him that “[t]hey didn’t think they could get it in.” The Petitioner said he did not
know that Lax and Shettles had worked on Mathews’s case.

       On cross-examination, the Petitioner testified that he went to the party trailer
frequently. At the time of the Grandpa’s and Taco Bell robberies, the Petitioner was not
working, but the Army was paying him, and he did not need money. He acknowledged that
he participated in the Grandpa’s robbery with Melanie Darwish and that he took the victim’s
wallet. He said that he did not remember being advised of his Miranda rights at the CID
office. However, the State showed him a waiver of rights form, and he acknowledged that
he signed the form on March 10, 1994. The Petitioner learned about the Taco Bell crimes
from watching television, reading the newspaper, and hearing gossip in jail. Brown helped
him concoct the statement he gave to the police on March 21, 1994.

        The Petitioner acknowledged that he signed his proffer agreement with the State on
October 19, 1995, and that the agreement said he was being charged with conspiracy to
commit first degree murder. However, the Petitioner did not understand the charge. He said
that he asked pretrial counsel about the charge, that pretrial counsel told him not to worry
about it, and that he signed the proffer agreement because pretrial counsel told him to sign
it. He acknowledged that Agent Puckett wrote his October 20 statement for him, that Agent
Puckett read the statement to him, that he initialed every page of the statement, that he
initialed changes to the statement, and that he signed it. Pretrial counsel was not present
when Agent Puckett wrote the statement or the Petitioner signed it because pretrial counsel
had left for the day. The Petitioner said that he did not realize falsely implicating someone
in the Taco Bell crimes would breach the proffer agreement and that it should have been
“painfully obvious” to authorities that his October 20 statement was not true. In addition to
falsely accusing Sulyn Ulangca in the statement, the Petitioner also falsely accused Red
Tween and Melanie Darwish. The Petitioner implicated Ulangca and Tween because he was
always with them, and they would have known that he did not participate in the Taco Bell
crimes.

        The Petitioner testified that after he refused to confront Ulangca, he decided to leave
the building. Pretrial counsel had told him that he was not under arrest, and the Petitioner
“went quick.” As he was going down some steps, officers going up the steps grabbed him.
They handcuffed him, and pretrial counsel “walked out.” The Petitioner did not ask for new
counsel after his arrest, but the trial court appointed lead counsel and co-counsel to represent
him. The Petitioner acknowledged that they discussed the charges and the facts of the case
with him. The Petitioner said that Mathews’s timeline proved his October 20 story was
fiction because his name was not mentioned in the timeline. The Petitioner acknowledged
that he never claimed in his October 20 statement that he went inside the Taco Bell, which
could have explained why he was not mentioned in the timeline.

                                              -14-
        On redirect examination, the Petitioner testified that although he signed a waiver of
rights form on March 10, 1994, he did not remember signing any other waiver of rights
forms. When the Petitioner gave his statement on October 20, 1995, he did not feel free to
leave. On recross examination, the Petitioner acknowledged that he gave his October 20
statement while pretrial counsel was not present. He said he gave the statement without
counsel because he did not know he could refuse to give the statement.

        John W. Carney, Jr., testified that he used to be the Deputy Director of the TBI. He
was then in private practice briefly with several other attorneys, including pretrial counsel.
In 1993, General Carney became the District Attorney General for the Nineteenth Judicial
District, and in 1994, he assigned Assistant District Attorney General Steve Garrett to be the
lead attorney prosecuting the Taco Bell murder case. The TBI assigned Agent Jeff Puckett
to the case, and Agent Puckett kept General Carney informed about the investigation. In
March 1994, General Carney learned that the Petitioner was a suspect in the Grandpa’s
robbery and that he was in military custody for being AWOL. General Carney said that the
Petitioner’s name “came up along with Courtney Mathews’ name and along with a string of
names of people that came up in reference to a party trailer that was owned by Kevin
Tween.” Agent Puckett interviewed the Petitioner on March 7 and 10, 1994. General
Carney stated that in the Petitioner’s March 7 statement, the Petitioner was “talking about the
Taco Bell crimes.” However, the Petitioner denied any involvement in the Taco Bell or
Grandpa’s robberies.

       General Carney testified that the trial court appointed pretrial counsel to represent the
Petitioner in the Grandpa’s case and that pretrial counsel contacted the district attorney’s
office. General Carney said that according to pretrial counsel, the Petitioner “very likely”
had information about the Taco Bell murders. While the Petitioner was being held in jail for
the Grandpa’s robbery, General Carney and General Garrett talked with pretrial counsel
about lowering the Petitioner’s bond in exchange for truthful information about the Taco Bell
crimes. On March 21, 1994, the Petitioner gave a statement to Agent Puckett in which he
claimed to have heard Mathews talking about planning to rob Mathews’s place of
employment. About March 23, 1994, Michael Miller gave a statement to police implicating
the Petitioner in the Taco Bell murders. The Petitioner was questioned about Miller’s
statement and denied any involvement. Eventually, the Petitioner’s bond was reduced to
$1,000, and he got out of jail and returned to his home in Kentucky.

       General Carney testified that while the Petitioner was on bond, the police tried to
corroborate his statements. General Carney said that in October 1995, the Petitioner was
recalled to Clarksville to explain “some inconsistencies.” General Carney said that although
the Petitioner’s having to return to Clarksville was not a written condition of his bond,
everyone “understood” that the Petitioner had to return as requested. General Carney and

                                              -15-
members of his staff met with the Petitioner and pretrial counsel on October 11. During the
interview, the Petitioner implicated himself in the planning of the Taco Bell crimes.
Although someone tried to show photographs of the Taco Bell victims to the Petitioner, he
did not want to look at them. General Carney never heard anyone use the word “fry” during
the interview. He said the Petitioner probably was not given Miranda warnings prior to the
interview because he was not in custody and his attorney was present.

        General Carney testified that he met with the Petitioner and pretrial counsel again on
October 19. Agent Puckett also was present and took notes. During a break in the interview,
Agent Puckett was left alone with the Petitioner in the interview room and spoke with the
Petitioner privately. Agent Puckett later approached General Carney and told him that the
Petitioner had stated, “I feel like I gassed [Mathews] up to kill these people.” The Petitioner
also told Agent Puckett that he had offered to go with Mathews if Mathews “grew the balls
enough to go down there and do this robbery.” Agent Carney explained, “[T]hat was a
critical turning point because now [the Petitioner was] implicating himself deeper into . . .
a conspiracy.” Post-conviction counsel asked General Carney, “[I]f someone merely
encourages someone else to commit a crime, gases them up, is that a crime?” General
Carney answered, “Maybe in or of itself, it might not be, but if you aid or contribute to that
gassing up and take some overt act in its part, that would be.” General Carney stated that
pretrial counsel was frustrated when he learned about the Petitioner’s comments to Agent
Puckett but that pretrial counsel did not object to Agent Puckett’s questioning the Petitioner.
General Carney said he did not think the Petitioner received Miranda warnings prior to the
October 19 interview because the Petitioner was not in custody and his attorney was present.

         General Carney testified that after the Petitioner’s comments to Agent Puckett, he and
members of his staff, including Steve Garrett, took a lunch break and began talking about
how to draft “a proffer agreement, you know, use immunity agreement, contract, whatever
you want to call it.” General Carney said that he was “somewhat familiar” with proffer
agreements from having worked previously with the United States Attorney’s Office while
he was employed by the TBI. He obtained a copy of a federal proffer agreement, and he and
General Garrett used it as a model to draft their own agreement. He explained, “We would
take out things that didn’t involve State government . . . but we used a large percentage of
it after going over it numerous times.”

       General Carney testified that according to the agreement, the Petitioner’s aggravated
robbery charge for the Grandpa’s crime would be reduced to robbery, and the Petitioner
would receive a four-year sentence. The proffer agreement also provided that the Petitioner
would be charged with conspiracy to commit first degree murder for the Taco Bell crimes
and would receive a fifteen-year sentence to be served concurrently with the four-year
sentence. According to the proffer agreement, the Petitioner would waive his right to have

                                             -16-
a sentencing hearing within thirty days of entering his pleas. General Carney explained that
the Petitioner “would enter pleas and have those charges . . . hanging over him until the end
of all the cases and then at the end, he would then go to sentencing.” The agreement gave
the State “unilateral” and “sole” discretion to determine the value of the Petitioner’s
information. General Carney explained that the Petitioner was to give a “proffer statement”;
that the proffer agreement gave his office the authority to evaluate the proffer statement and
determine whether it was truthful, reliable, and credible; and that his office would “evaluate
it and analyze it in good faith.” If the Petitioner breached the proffer agreement by giving
untruthful information, then the State could pursue criminal charges against him and use his
proffer statement against him. General Carney reviewed the proffer agreement with pretrial
counsel, and pretrial counsel and the Petitioner signed it. General Carney did not talk with
the Petitioner about the proffer agreement until the Petitioner breached it.

        General Carney testified that on October 20, 1995, the Petitioner gave his proffer
statement. The statement was reduced to writing by Agent Puckett. In the statement, the
Petitioner said he drove Mathews, Tween, and Sulyn Ulangca to Taco Bell on the night of
the murders. General Carney said that the proffer statement could have been “extremely
valuable” in the prosecution of Mathews and that it “had potential to open up the
investigation further than just [the Petitioner] and Mathews.” Pretrial counsel was present
when the Petitioner started giving the proffer statement, but General Carney did not know
if pretrial counsel remained for the entire statement. The Petitioner did not receive Miranda
warnings prior to giving the proffer statement because he was not in custody and pretrial
counsel was present.

       General Carney testified that after the Petitioner gave his proffer statement, agents
interviewed Sulyn Ulangca in North Carolina and gave her a polygraph. She denied being
involved in the Taco Bell robbery and volunteered to return to Tennessee to confront the
Petitioner. General Carney spoke with Ulangca and believed she was telling the truth about
not being involved in the crimes. General Carney called the Petitioner back to Clarksville
to “discuss some inconsistencies in his statement,” ask him why he had implicated Ulangca,
and have Ulangca confront him. The Petitioner voluntarily returned to Clarksville, and
General Carney and General Garrett met with him and pretrial counsel. When the Petitioner
refused to speak with Ulangca, pretrial counsel asked to talk with the Petitioner privately.
The Petitioner told pretrial counsel that everything in his proffer statement had been true
except for Ulangca’s involvement in the crimes. When pretrial counsel told General Carney
what the Petitioner had revealed, General Carney informed pretrial counsel that the Petitioner
had breached the agreement by implicating an innocent person in the murders. General
Carney said that the Petitioner also breached the agreement by lying in the proffer statement
about where he got the nine millimeter handgun. However, “the most egregious” breach was
implicating Ulangca, and pretrial counsel did not protest General Carney’s declaration of the

                                             -17-
breach. After General Carney announced the breach, he went to check on Ulangca and heard
a commotion. General Carney said that the Petitioner had “bolted,” that police officers
apprehended him before he could run out the front door, and that he was arrested. After the
arrest, General Carney disqualified himself and his staff from prosecuting the Petitioner
because General Carney thought he had become a witness in the case.

       On cross-examination, General Carney testified that prior to this case, he had never
worked on a case in which four people were killed at one time. He described the case as
“significant.” He acknowledged that Agent Puckett had a reputation for being honest and
following procedures and said that if a person was not in custody, Miranda warnings were
not required “unless the person started implicating himself in a crime.” The Petitioner
received Miranda warnings prior to his first interview in March 1994. He was advised of his
rights again and executed a written waiver for the March 1994 polygraph. During the
Petitioner’s interviews with authorities, regular breaks were taken. General Carney said that
he did not know if the Petitioner smoked but that nothing should have given the Petitioner
the impression that the Petitioner was not free to leave. The Petitioner could have stopped
answering questions at any time. The proffer agreement provided that the Petitioner would
be charged with conspiracy to commit first degree murder as opposed to first degree murder.
He also acknowledged that the proffer agreement was part of plea negotiations, stating, “Yes.
It was taken in that context, yes.” After signing the proffer agreement, the Petitioner
remained out of jail on bond. General Carney said that the Petitioner was arrested on
November 7, 1995, because “he was fleeing the office” and that the Petitioner’s bond was
revoked that same day. On redirect examination, General Carney testified that the Petitioner
was taken into custody “after he bolted.”

       Steve Garrett testified that he was an assistant district attorney in Clarksville at the
time of the post-conviction evidentiary hearing and at the time of the Taco Bell crimes. In
1994, his supervisor was District Attorney General John Carney. On the night of January 30,
1994, General Garrett learned about the Taco Bell murders and went to the scene. Courtney
Mathews was arrested shortly after the crimes, and General Garrett became the lead
prosecutor in the case. General Garrett said that in March 1994, the State’s theory of the case
was that Mathews was the “sole shooter.” He said, though, that rumors about the Petitioner
were “bubbling” and that the Petitioner had been associated with the “party trailer.” About
two weeks after the Taco Bell robbery, General Garrett learned about the Grandpa’s robbery.
He also learned that the Petitioner had been arrested for the Grandpa’s robbery, that Agents
Jeff Puckett and George Elliot had questioned the Petitioner, and that the Petitioner had taken
a polygraph. The Petitioner was charged with aggravated robbery for his participation in the
Grandpa’s robbery, and pretrial counsel became his attorney.

       General Garrett testified that in March or April 1994, he met with the Petitioner and

                                             -18-
pretrial counsel. General Garrett said he was interested in the Petitioner because the
Petitioner was “a possible witness to premeditation conversations” with Mathews. General
Garrett and pretrial counsel discussed reducing the Petitioner’s bond for the Grandpa’s
robbery in exchange for a statement from the Petitioner about the Taco Bell crimes, and the
Petitioner gave his first statement on March 21, 1994. General Garrett said that in the
statement, the Petitioner did not say he had participated in the Taco Bell crimes but may have
“implicated himself in the planning of it.” In March or April 1994, General Garrett spoke
with Michael Miller, who claimed that the Petitioner had participated in the Taco Bell
crimes. The Petitioner was confronted with Miller’s statement, but the Petitioner denied even
knowing Miller. In September 1994, the Petitioner was released from jail on bond and went
to Kentucky. Meanwhile, General Garrett prepared for Mathews’s trial. Ron Lax, a private
investigator, was working for Mathews.

        General Garrett testified that in October 1995, he asked the Petitioner to return to
Clarksville so he could talk with the Petitioner about what the Petitioner knew about the Taco
Bell robbery and “try to tie up some of these loose ends.” General Garrett did not remember
the Petitioner’s having to return to Clarksville as a condition of his bond. About 3:30 p.m.
on October 11, 1995, General Garrett met with the Petitioner and pretrial counsel at the
district attorney’s office. District Attorney General Carney, other prosecutors, and police
officers also were present. General Garrett thought the Petitioner was advised of his Miranda
rights, but he did not remember the Petitioner’s signing a waiver of rights form. He said that
he did not remember anyone accusing the Petitioner of being involved in the Taco Bell
crimes but that he remembered “some intense, profane questioning about . . . various
contradictions or inconsistencies that we had on previous statements.” Pretrial counsel did
not object during any of the questioning, and the Petitioner took several breaks so he could
talk with pretrial counsel. General Garrett said that at some point during the interview, the
Petitioner said, “I told [Mathews] that he was a little bitch if he didn’t go down there, and if
he grew the balls to go I would go.” General Garrett described the Petitioner’s comment as
“riveting” and the “most graphic statement of . . . anything that he had said.” The Petitioner
also may have said during the October 11 interview that he “gassed [Mathews] up.”
However, the Petitioner maintained that he had not been at the Taco Bell at the time of the
crimes. General Garrett acknowledged that during the interview, the Petitioner was shown
crime scene photographs and that the Petitioner did not want to look at them. The interview
ended about 7:00 p.m. when the Petitioner decided that he wanted to go home to Kentucky
and talk with his mother.

       General Garrett testified that based on what the Petitioner had said during the October
11 interview, he began thinking about drafting a “proffer agreement” that would charge the
Petitioner with conspiracy to commit first degree murder. On the morning of October 19,
1995, the Petitioner returned to the district attorney’s office and gave another oral statement.

                                              -19-
In the statement, the Petitioner claimed that he was at the Taco Bell during the crimes and
that he served as Mathews’s lookout. General Garrett, who had been working on the proffer
agreement for one or two days, gave it to pretrial counsel to discuss with the Petitioner.
Pursuant to the agreement, the Petitioner had to tell the State what he knew about the Taco
Bell robbery and describe his involvement. In return for his information, the Petitioner
would plead guilty to conspiracy to commit first degree murder. He also would plead guilty
to robbery, instead of aggravated robbery, for the Grandpa’s crime. Pursuant to the
agreement, the Petitioner would be sentenced as a Range I, standard offender to concurrent
sentences of fifteen years for the conspiracy conviction and four years for the robbery
conviction. The trial court never accepted the agreement pursuant to Rule 11, Tennessee
Rules of Criminal Procedure.

        General Garrett testified that the next day, October 20, the Petitioner and pretrial
counsel returned to the district attorney’s office for another interview. General Garrett,
Agent Puckett, and General Carney were present, and Agent Puckett wrote a report of the
interview. According to the report, the Petitioner did not say during the interview that he was
with Mathews at the Taco Bell. However, the report showed that Agent Puckett had an ex
parte communication with the Petitioner in which the Petitioner claimed he gave Mathews
the idea to kill the Taco Bell employees. The Petitioner wanted to take a polygraph, and a
polygraph examination was administered to him after his interview. General Garrett said that
after the Petitioner took the polygraph, he gave a “proffer agreement statement.” The proffer
statement, written by Agent Puckett, did not indicate that pretrial counsel was present when
the Petitioner gave it. General Garrett said the Petitioner’s written proffer statement was
“compelling evidence” and described “multiple participants.” Specifically, the Petitioner
said in the proffer statement that he, Sulyn Ulangca, Red Tween, and Melanie Darwish
participated in the Taco Bell crimes with Mathews. The Petitioner signed the proffer
statement.

       General Garrett testified that after the Petitioner gave the proffer statement, detectives
began trying to corroborate it. He said Tween and Darwish were interviewed but
“consistently maintained that they were not involved, and did not give any incriminating
statements to us.” On November 7, 1995, the Petitioner returned to Clarksville and was told
he had to confront Sulyn Ulangca. The Petitioner refused. General Garrett said that the
Petitioner met with pretrial counsel and that pretrial counsel “came back and he . . . offered
up something . . . what was opposite of what Housler had said either on the 11th, the 19th or
the 20th.” At that point, General Carney informed pretrial counsel that the Petitioner had
breached the proffer agreement, and pretrial counsel never objected or challenged the State’s
declaration of a breach. General Garrett said that, later, he heard “somebody running
upstairs, [and] next thing I knew they had [the Petitioner], I think, in handcuffs.”



                                              -20-
        On cross-examination, General Garrett testified that although the State thought
Mathews was the shooter, there was evidence of other participants. In March or April 1994,
the Petitioner claimed that Sulyn Ulangca could provide an alibi for him. However, police
officers talked with her, and she could not provide an alibi for the Petitioner. General Garrett
said that when the Petitioner learned Ulangca could not provide an alibi for him, the
Petitioner made Ulangca “at least a witness” to the crimes. General Garret said that pursuant
to the proffer agreement, the proffer statement could not be used against the Petitioner if he
testified truthfully. However, if the Petitioner failed to testify truthfully, the State could use
the statement. If the Petitioner breached the proffer agreement, the State could prosecute him
for the Taco Bell crimes and use the statement. Between October 20 and November 7, 1995,
TBI agents tried to corroborate the Petitioner’s proffer statement. The Petitioner had claimed
in his statement that he and Tween went into a convenience store while en route to the Taco
Bell. However, the convenience store clerk, who knew the Petitioner and Tween, adamantly
denied that they came into the store on the night of the crimes. Tween and Darwish were
interviewed and took polygraphs. Agents also traveled to North Carolina and interviewed
Ulangca. Ulangca took a polygraph and passed it.

       General Garrett testified that on November 7, 1995, he told the Petitioner and pretrial
counsel that Ulungca was in the building and that the Petitioner had to confront her. Pretrial
counsel spoke with the Petitioner privately and told General Garrett and General Carney that
the Petitioner “now wants to say . . . that he and Ulangca were not down there.” General
Garrett said that once again, the Petitioner had been “caught in a lie” and that General Carney
told the Petitioner that the Petitioner had breached the proffer agreement.

        Agent Jeff Puckett, the Deputy Director of the TBI, testified that in January 1994, he
was a TBI special agent and one of the lead investigators in the Taco Bell crimes. He said
that in February 1994, the Petitioner was “just one of the many names that were mentioned
in regards to a party at a trailer in Oak Grove, Kentucky where Courtney Mathews had
attended.” Mathews was a suspect in the crimes and already had been arrested. Police
officers interviewed people who had attended the party, including the Petitioner, Red Tween,
Sulyn Ulangca, and Melanie Darwish. From the interviews, officers learned that some of the
party attendees had overheard a conversation in which Mathews talked about robbing the
Taco Bell. Agent Puckett acknowledged that he heard “a mixture of stories.”

       Agent Puckett testified that his first interview with the Petitioner occurred on March
7, 1994, at the CID office at Fort Campbell. He gave the Petitioner Miranda warnings, and
they talked mainly about the Grandpa’s robbery. However, Agent Puckett’s primary
objective in speaking with the Petitioner was to get information about the Taco Bell robbery.
The Petitioner thought that on the night of January 21, 1994, the date of the trailer party, he
was at home in Clarksville with Ulangca. He said that if he was at the party, he did not

                                              -21-
remember meeting Mathews. The Petitioner claimed that on the night of the Taco Bell
crimes, he was at Tween’s trailer with friends. Although the Petitioner did not implicate
himself in the Taco Bell crimes, Agent Puckett thought the Petitioner could have been
involved in the planning of the robbery. Two or three days after the interview, the Petitioner
waived his rights and took a polygraph in which he was questioned about both robberies.
The Petitioner denied involvement, and the polygraph showed that the Petitioner was being
deceptive. At some point, the Petitioner confessed to robbing Grandpa’s and was taken to
the Montgomery County Jail.

       Agent Puckett testified that he interviewed the Petitioner again on March 21, 1994,
and questioned him about his “involvement in the planning or the knowledge that a robbery
was going to happen at Taco Bell.” Pretrial counsel was present during the interview. The
Petitioner told Agent Puckett that he saw Mathews at the party trailer on January 21, 1994,
but that he did not see Mathews again until they were both in jail after the Taco Bell crimes.
Agent Puckett also interviewed Michael Miller. Miller claimed that he was the Petitioner’s
childhood friend and that the Petitioner had admitted some involvement in the Taco Bell
robbery. In July 1995, Agent Puckett interviewed Sulyn Ulangca. Ulangca did not
remember if she was with the Petitioner on the night of the Taco Bell crimes.

       Agent Puckett testified that he met with the Petitioner several times in October 1995.
Agent Puckett did not remember the Petitioner’s saying during one of the interviews that the
Petitioner wanted the interview to end so he could go home. Agent Puckett did not show
photographs of the victims to the Petitioner, but someone else may have done so. During one
of the October interviews, the Petitioner said he “‘gassed up’” Mathews, meaning he
encouraged Mathews to commit the crimes. Agent Puckett stated, “[T]hat’s what triggered
the proffer agreement.” On the morning of October 20, 1995, Agent Puckett interviewed the
Petitioner and took notes. General Garrett, General Carney, and pretrial counsel also were
present. Agent Puckett acknowledged that the Petitioner made some untrue statements
during the interview. For example, the Petitioner claimed that he had been released from jail
on March 10, 1994, when the Petitioner had not been released from jail until September
1994. At some point during the interview, everyone took a break, and Agent Puckett was left
alone with the Petitioner. Agent Puckett told the Petitioner that he wanted the truth, and the
Petitioner responded that “‘he [was] the one that put the idea in [Mathews’s] mind to leave
no witnesses or kill the witnesses.’” Agent Puckett said that the Petitioner “had been
mirandized a couple of times prior to that and had [an] attorney” but that he did not give
Miranda warnings to the Petitioner prior to his speaking with the Petitioner alone. Agent
Puckett told General Carney about the Petitioner’s admission.

       Agent Puckett testified that the Petitioner took a polygraph on October 20 and signed
a statement saying that he was taking the polygraph voluntarily. The polygraph questions

                                             -22-
asked if the Petitioner was inside the Taco Bell at the time of the homicides and if he fired
a gun inside the restaurant. The Petitioner answered no. The results of the polygraph were
inconclusive, meaning the Petitioner did not pass or fail. Sometime after the polygraph, the
Petitioner gave a written statement. Agent Puckett wrote out the statement for the Petitioner
and did not give him Miranda warnings prior to taking the statement. Pretrial counsel was
not present when Agent Puckett wrote out the Petitioner’s statement. However, Agent
Puckett said he thought pretrial counsel was present when the statement was read back to the
Petitioner and the Petitioner signed the statement. Agent Puckett said that from March 1994
to October 1995, the Petitioner’s information about the Taco Bell crimes “evolved.” After
the Petitioner gave his written statement on October 20, Sulyn Ulangca took a polygraph and
passed. Agent Puckett did not think she was involved in the crimes. Agent Puckett said that
on November 7, 1995, Ulangca was brought to Tennessee to confront the Petitioner and that
General Carney and his staff confronted the Petitioner about some “discrepancies.”

       On cross-examination, Agent Puckett testified that after he wrote out the Petitioner’s
October 20 statement, the Petitioner read it and initialed every page. Agent Puckett made
corrections to the statement, and the Petitioner initialed the corrections. The Petitioner
seemed to understand what he was saying and never seemed confused.

        Pretrial counsel, who became a judge in 2004, testified that in 1993, he practiced law
in the same office as John Carney. He said they were not partners but had “an association
held out as a partnership” for about six months. By the time of the Taco Bell robbery,
Carney had become the District Attorney General for the Nineteenth Judicial District. In
March 1994, pretrial counsel was appointed to represent the Petitioner. Prior to the
appointment, his practice of criminal law had not been very extensive. He may have handled
one or two felony trials but had not participated in any murder trials. After the Petitioner was
arrested for the Grandpa’s robbery, pretrial counsel met with him in the Montgomery County
Jail. The Petitioner had been charged with aggravated robbery in that case, and pretrial
counsel asked him about the Taco Bell crimes. The Petitioner asked why everyone wanted
to talk about Taco Bell and claimed he did not know anything about the Taco Bell robbery.
Pretrial counsel described the Petitioner as “very animated” and “stressed out.” At some
point, the Petitioner telephoned pretrial counsel and asked to talk with him. On March 21,
1994, the Petitioner gave a statement to authorities in which he said he was at a party trailer
in Oak Grove, Kentucky, and overheard Courtney Mathews say that Mathews was going to
rob the place where Mathews worked and leave no witnesses. Pretrial counsel was present
when the Petitioner gave the March 21 statement.

       Pretrial counsel testified that in September 1994, the Petitioner’s bond was reduced,
and he was released from jail. In October 1995, General Steve Garrett asked pretrial counsel
to have the Petitioner return to Clarksville. Pretrial counsel spoke with the Petitioner but did

                                              -23-
not remember telling the Petitioner or his mother that the Petitioner’s bond would be revoked
if he did not return to Clarksville. Pretrial counsel also did not remember if he
communicated with the Petitioner from September 1994 to October 1995 or if he worked on
the Petitioner’s case during that time. When the Petitioner returned to Clarksville in October
1995, pretrial counsel told him not to volunteer any information and that the Petitioner should
talk with him first about any new information. He and the Petitioner met with police officers
and prosecutors at the district attorney’s office. After the interview, the Petitioner returned
to Kentucky.

       Pretrial counsel testified that the Petitioner returned to Clarksville on October 19,
1995, and met again with prosecutors and police at the district attorney’s office. Pretrial
counsel said that he did not recall Agent Puckett’s being alone with the Petitioner and that
he “would have been pretty darn upset about it.” During the Petitioner’s October 19
interview, his story changed. Pretrial counsel said the Petitioner “volunteered facts that made
him a participant in the planning of the Taco Bell robbery.” Pretrial counsel became upset
with the Petitioner because the Petitioner’s information was enough to convict him of
conspiracy to commit first degree murder. Pretrial counsel stopped the interview, “ran
everybody out of the room,” and told the Petitioner that he had just implicated himself. After
the Petitioner made the incriminating statement, pretrial counsel began “proffer negotiations”
with General Garrett.

       Pretrial counsel testified that according to notes he took about the proffer agreement,
the Petitioner had to give “truthful and complete statements” and could not be the shooter in
the Taco Bell murders. He said that if the Petitioner turned out to be the shooter, the State
would not be “willing to deal with him.” The State drafted the proffer agreement, and
pretrial counsel went over every sentence with the Petitioner. The Petitioner’s telling the
truth was a term of the agreement. Pretrial counsel acknowledged that according to the
agreement, any information given by the Petitioner would not be used against him in any
criminal proceeding, except in a prosecution for perjury or giving a false statement, as long
as he did not violate the agreement’s terms. Post-conviction counsel asked pretrial counsel,
“[H]ow does [that] make any sense?” Pretrial counsel answered, “Don’t know.” Pretrial
counsel said he told the Petitioner that “if you are lying about this, they can use this against
you.” Pretrial counsel said he was concerned about General Carney’s unilateral ability to
determine a breach of the agreement and that he discussed his concern with the Petitioner.
He said he told the Petitioner that the Petitioner “would have to tell the truth, and if [the
Petitioner] did, we would be fine.” He said that if the Petitioner materially breached the
agreement, then “there would be litigation to follow and ultimately a Court.” He said that
he recommended that the Petitioner sign the proffer agreement and that he had no doubt the
Petitioner understood the agreement.



                                              -24-
        Pretrial counsel testified that on October 20, 1995, Agent Puckett wrote out the
Petitioner’s statement from the previous day. Pretrial counsel said he did not stay for the
entire statement because “it was to be consistent with the very long and extremely detailed
statement [the Petitioner] had given the night before, pursuant to the proffer.” He said that
he was unaware of the Petitioner’s taking a polygraph on October 20 and that he did not
approve the Petitioner’s taking the polygraph. On November 7, 1995, the Petitioner returned
to the district attorney’s office. General Carney wanted him to confront Sulyn Ulangca, but
he refused. The Petitioner asked to speak with Ulangca privately, but he was not allowed to
do so. Pretrial counsel said he told General Carney that the Petitioner would not confront
Ulangca and that the Petitioner’s story “may be different in regard to whether Sulyn and/or
[the Petitioner] were present on the [Taco Bell] property during [the crimes].” Pretrial
counsel said that prosecutors “had an expression of disbelief as well as frustration,” that they
believed Ulangca’s claim of innocence, and that they announced the Petitioner had breached
the proffer agreement. Pretrial counsel said that after prosecutors announced the breach, a
scuffle occurred, the Petitioner was apprehended, and the Petitioner was “whisked away.”
Pretrial counsel did not know if he talked with the Petitioner after November 7, 1995, and
he withdrew from the Petitioner’s case on January 19, 1996. The next time he saw the
Petitioner was at the Petitioner’s suppression hearing in April 1997.

        On cross-examination, pretrial counsel testified that he did not make any promises to
the Petitioner and that he did not remember the Petitioner’s being dissatisfied with his
representation. He said he allowed the Petitioner to speak with prosecutors because the
Petitioner had convinced him that nothing would implicate the Petitioner in the Taco Bell
crimes. He said that he hoped to get “time served” for the Petitioner in the Grandpa’s robbery
and that he did not learn about the Petitioner’s participation in the Taco Bell robbery until
the October 19, 1995 interview. He said that if the Petitioner had revealed that information
prior to the interview, he would not have allowed the Petitioner to speak with authorities. The
Petitioner knew he did not have to speak with them. Regarding Miranda warnings, pretrial
counsel stated that he was “certain that there was a waiver in connection[] with some of this.”
According to the proffer agreement, the Petitioner could not falsely implicate anyone in the
Taco Bell crimes. The State asked pretrial counsel if he thought he represented the Petitioner
in a competent manner, and he answered, “To the extent that I could with him changing like
a chameleon, yes.”

      Co-counsel at trial testified that she graduated from law school in 1994, passed the bar
exam in April 1995, and was appointed to represent the Petitioner in December 1995. She
was “second chair” to lead counsel. Attorney Larry Wallace3 was appointed to assist co-
counsel and lead counsel. Wallace’s job was to ensure that the defense received all discovery

       3
           The Petitioner does not allege that Wallace was ineffective.

                                                    -25-
from the State, particularly General Garrett and Helen Young in the district attorney’s office.
Co-counsel identified a document labeled “‘Agent’s Note’” in which someone wrote that the
Petitioner was not suspected to have participated in the Taco Bell crimes. Co-counsel said
she learned about the document within the past year, and she acknowledged that she would
have used the document at the Petitioner’s trial. She also identified a letter written by Larry
Underhill, who testified against the Petitioner at the Petitioner’s trial. Underhill sent the
letter to General Gus Radford, the prosecutor in the Petitioner’s case, on October 15, 1997,
and asked that certain promises be fulfilled in exchange for his testimony. Co-counsel said
she did not know about the letter before the Petitioner’s trial and could have used it to
impeach Underhill.

        Co-counsel testified that shortly after she and lead counsel were appointed to the
Petitioner’s case, they met with Courtney Mathews’s lawyers, Jim Simmons and Skip Gant.
She said Simmons and Gant “had requested that we meet with them and the purpose of it was
to inform us that we were representing an innocent man.” Simmons and Gant gave co-
counsel and lead counsel access to evidence in Mathews’s case, and co-counsel looked
through file boxes and copied documents. Simmons and Gant also provided lead counsel and
co-counsel with a timeline to help them with their investigation. Co-counsel said the timeline
had been prepared by “Ron Lax and his team,” the investigators from Inquisitor, Inc., who
had worked on Mathews’s case. She said the timeline started days before the robbery and
showed “what [Mathews] was doing days before the murders were committed, what he was
doing while the murders were committed, and what happened after the murders were
committed.” However, parts of the timeline had been redacted. Later, Simmons gave co-
counsel unrestricted access to a file room, and co-counsel found an unredacted copy of the
timeline. She said the unredacted timeline “explained what Courtney [Mathews] did, exactly
who he killed, how he killed them, what he was doing before he killed them, what he did
after he killed the people at Taco Bell.” She stated that the unredacted timeline was “vital”
to the Petitioner’s defense, that it showed he was innocent, and that she made a copy of it.
Co-counsel showed the unredacted timeline to lead counsel, but they did not show it to the
Petitioner or Wallace. She said that Simmons had given her permission to copy anything in
the file room but that she and lead counsel did not use the unredacted timeline at the
Petitioner’s trial because they thought it was “privileged.”

       Co-counsel testified that at some point, Glori Shettles, an investigator from Inquisitor,
Inc., began helping the defense with the Petitioner’s case because co-counsel and lead
counsel were having difficulty locating and interviewing witnesses. Shettles also was
appointed to help with mitigation evidence for the Petitioner. Although Shettles had worked
on Mathews’s case, co-counsel never considered Shettles’s work for the Petitioner to be a
conflict of interest. In a letter Shettles faxed to lead counsel and co-counsel on August 13,
1997, Shettles said Mathews and the Petitioner had denied ever meeting each other. Co-

                                              -26-
counsel prepared an affidavit for Mathews to sign, stating that the Petitioner was not
involved in the Taco Bell crimes. Jim Simmons presented the affidavit to Mathews, but
Mathews refused to sign it.

         On cross-examination, co-counsel testified that pretrial counsel testified at the
Petitioner’s motion to suppress hearing. The Petitioner waived his attorney/client privilege
at the hearing in order to introduce pretrial counsel’s time sheets into evidence and show that
pretrial counsel did not spend much time with him. Co-counsel said that she met with the
Petitioner less than ten times before trial and that she and lead counsel consulted with him
“[a] little.” The Petitioner testified on his own behalf at trial, but co-counsel did not force
him to testify. The defense’s theory was that the Petitioner was innocent and gave a false
confession. Co-counsel consulted the unredacted timeline before the Petitioner’s trial to help
her organize the Petitioner’s case. She described the unredacted timeline as “explosive” and
said it contained entries for interviews in which Mathews told his investigators how the Taco
Bell murders were committed. She said that she hid the timeline from the Petitioner, that “I
should have used everything in that [timeline] at trial,” and that she did not know why she
and lead counsel did not use the timeline. When asked if her representation of the Petitioner
was deficient, co-counsel said, “Absolutely.” She also said she was “[c]ompletely
incompetent.” Co-counsel said that, in her view, Simmons and Gant waived their
attorney/client privilege with Mathews and that they did so because they knew the Petitioner
was innocent. She said that she and lead counsel should have had Simmons, Gant, Lax, and
Shettles testify at trial and that she thought the jury convicted the Petitioner because the jury
did not believe the State would put an innocent man through a trial. Co-counsel did not
remember the Petitioner’s expressing any dissatisfaction with her representation.

        Ronald L. Lax, the owner of Inquisitor, Inc., testified that he had been a private
investigator since 1971. In 1996 and 1997, approximately thirteen employees, including
Glori Shettles, worked for Lax’s company. Lax said that clients hired Inquisitor, Inc., for its
civil and criminal investigative services and that the company was appointed to assist
Courtney Mathews’s defense team. On April 28, 1994, Lax interviewed Mathews. During
the interview, Mathews described how he committed the Taco Bell crimes alone. Lax
interviewed Mathews more than once, and Mathews never mentioned the Petitioner’s being
a participant in crimes. Lax said that after the Petitioner provided information about the Taco
Bell robbery to authorities, Mathews was “very adamant” that the Petitioner was not
involved. Mathews told Lax that he did not even know the Petitioner but that “there was a
possibility he may have met [the Petitioner] at one time.” Other than the Petitioner’s
confession, nothing in Lax’s investigation indicated that the Petitioner had been involved in
the Taco Bell crimes, and Lax thought Mathews committed the crimes alone. Post-
conviction counsel for the Petitioner showed Lax a timeline, and he identified it as the
timeline his company prepared for Mathews’s case. The timeline excluded the Petitioner as

                                              -27-
a participant in the murders.

       Lax testified that after Mathews’s trial, trial counsel for the Petitioner contacted Glori
Shettles and asked if Inquisitor, Inc., would conduct a mitigation investigation for the
Petitioner, who was facing the death penalty. At first, Lax determined that his company
could not conduct the investigation because it had worked on Mathews’s case. However, Jim
Simmons and Skip Gant told Lax that a conflict would not exist if Inquisitor, Inc., did not
disclose anything Mathews said. Lax met with Simmons, Gant, lead counsel, and co-counsel.
He said that during the meeting, “parameters were set out,” and Gant told lead counsel and
co-counsel that the Petitioner was innocent. Lax said Simmons and Gant instructed him to
provide lead counsel and co-counsel with “copies of all facets of our investigation with the
exception of any memorandum documenting conversations or interviews we had with
Courtney Mathews.” Simmons and Gant also instructed him to prepare a redacted timeline
for the Petitioner’s attorneys. Lax prepared the timeline, which removed all references to
conversations or interviews with Mathews.

        Lax testified that at some point, the State decided not to seek the death penalty against
the Petitioner. He said that although Inquisitor, Inc., had not been appointed to do any
guilt/innocence work for the Petitioner’s case, Shettles “did do some interviews toward the
end just before trial to help [Larry] Wallace.” He stated, “In hindsight, when death was
removed, Ms. Shettles should have stopped at that point, and not provided any other
assistance.” Lax acknowledged that Mathews and the Petitioner were his clients and that he
owed a duty of loyalty to both of them. He stated that investigators were obligated “[t]o
investigate everything they possibly can and to keep their [clients’] confidence.” However,
he acknowledged that investigators also had a duty to share information with their clients.
Post-conviction counsel for the Petitioner showed Lax a copy of the Rules of Professional
Conduct and Standards of Practice for private investigators that were in effect in 1996 and
1997. According to Rule 1175-4-.05, licensed investigators were to “avoid all conflicts of
interest with his her employer or client.” Counsel asked Lax if he thought a conflict of
interest existed in this case, and he said,

              In this situation no, I did not think so. We were asked to
              provide mitigation investigation. [Lead counsel and co-counsel
              for the Petitioner] knew we had worked extensively for
              Courtney Mathews. Mr. Gant and Mr. Simmons sat in the office
              with [co-counsel and lead counsel] and told them that their
              client was innocent. It was agreed that we would work with
              them under the understanding that nothing Mr. Mathews had to
              say to us was divulged.



                                              -28-
                     Then an affidavit was prepared, and an order was given --
              or a motion was made in the court, and the Court approved us to
              provide investigative services. I felt that with notification to
              everyone, and acceptance, and everyone was in agreement.

When asked if he thought the Petitioner was innocent of the Taco Bell crimes, Lax said yes.

       On cross-examination, Lax testified that after the State decided to drop the death
notice in the Petitioner’s case, Shettles continued to help the Petitioner’s defense by
interviewing some witnesses. Lax did not learn that lead counsel and co-counsel had
obtained the undredacted timeline until after the Petitioner appealed his convictions.

       Isaiah “Skip” Gant testified that he represented Courtney Mathews at trial. During
Gant’s investigation of Mathews’s case, he never developed credible evidence that the
Petitioner was involved. Regarding the Petitioner’s proffer statement, Gant said that
“nobody could believe that his proffer was true.” However, Gant did not remember raising
any concerns about the proffer statement with the district attorney’s office. Gant identified
an undredacted timeline that contained summaries of interviews with witnesses, including
Mathews. He acknowledged that Mathews’s account of the Taco Bell crimes did not
implicate the Petitioner.

        On cross-examination, Gant testified that in addition to the Petitioner, other witnesses
falsely claimed to have participated in the murders. Based upon the evidence, Gant knew
that the Petitioner was not involved. Gant acknowledged that he investigated Mathews’s
case but not the Petitioner’s case. At Mathews’s trial, the State’s theory was that Mathews
acted alone. However, Gant said that “[t]here was some talk about some gang being
involved.” He acknowledged that he presented evidence at Mathews’s trial to show that
other individuals, including a white individual, were present during the crimes. He also
acknowledged that he tried to show that the State failed to prove its case because someone
other than Mathews could have committed the crimes. Gant said he told lead counsel and
co-counsel that they could have access “to what we have.” However, he did not give them
access to Mathews’s statements, and they could have only nonprivileged, nonconfidential
information. Any information Gant obtained from Mathews was confidential. Gant used the
unredacted timeline to prepare for Mathews’s trial, and he acknowledged that he instructed
Ron Lax to prepare a redacted timeline for lead counsel and co-counsel. Gant told co-
counsel and lead counsel that the Petitioner was innocent. He said he knew the Petitioner
was innocent because the Petitioner’s statement “couldn’t be the way he said it was.” Gant
acknowledged that some of the information Mathews gave him was untrue. However, on
redirect examination, Gant testified that he had no reason to think Mathews withheld
information from him.

                                              -29-
        Glori Shettles testified that she had been a mitigation investigator for Inquisitor, Inc.,
since 1993. In December 1996, she was appointed to work on the Petitioner’s case. Shettles
met with him in jail and interviewed his family, friends, and former employers. She gathered
information that would have been favorable to the Petitioner at sentencing, but the
Petitioner’s attorneys never contacted her about the information. Shettles also worked as a
mitigation investigator for Courtney Mathews. She met with Mathews, and he described how
the Taco Bell murders were committed. Based on what Shettles knew about the investigation
of Mathews’s case, she thought he committed the crimes alone. In September 1997, the State
stopped seeking the death penalty against the Petitioner. At his attorneys’ request, Shettles
continued to work on his case. She said that Larry Wallace was working as the Petitioner’s
“guilt innocence investigator” and that Inquisitor employees helped Wallace locate witnesses.
Shettles acknowledged that Inquisitor employees worked with Wallace as “one big guilt
innocence investigative team.”

        Shettles testified that “part of the agreement” for her to work on the Petitioner’s case
was that she could not tell the Petitioner about her conversations with Mathews. She
acknowledged that Mathews gave her information exculpatory to the Petitioner’s case. She
said, “[B]ut I thought that it was known.” Shettles had never worked on another case in
which she had to keep helpful information from a client. She said she knew the Petitioner
was not guilty because nothing in the investigation showed he was involved in the Taco Bell
robbery.

        Danese Banks testified that she had been an attorney since 1996 and worked for
Inquisitor, Inc., from 1996 to 2000. Banks worked on the guilt/innocence portion of
Courtney Mathews’s investigation. She talked with Mathews and learned details about the
Taco Bell crimes. Banks helped create a timeline in his case, and she concluded that he acted
alone. Banks said she did not remember working on the Petitioner’s case. However, she
identified documents showing that she located witnesses for the Petitioner.

       Helen Young testified that she began working as an attorney for the district attorney’s
office in Clarksville two weeks before the Taco Bell crimes and was involved in the
prosecution of Courtney Mathews. The district attorney’s office had an “open file” policy
with Mathews’s attorneys. Near the time of Mathews’s trial in June 1996, the district
attorney’s office disqualified itself from the Petitioner’s case. On February 7, 1997, the trial
court signed an order for the disqualification. Based on the evidence, Young thought the
Petitioner was guilty. She said that “all of them had been at this trailer, there had been
discussion primarily by [Mathews] that he was going to do this.” She said that she thought
the Petitioner “went in with [Mathews] for whatever reason” but that “it was [Mathews]
doing the shooting.”



                                              -30-
        Robert “Gus” Radford testified that he served as the District Attorney General for the
Twenty-Fourth Judicial District for twenty-four years and was appointed to prosecute the
Petitioner after General Carney’s office recused itself. At the time of the appointment, the
Petitioner was facing the death penalty. Radford received investigative and secretarial
assistance from General Carney’s office. He said he also received help from Jeff Puckett,
“who was the Agent in charge.” Radford’s office did not prosecute Courtney Mathews and
did not participate in the investigation of Mathews’s case. However, Radford had a transcript
of Mathews’s trial. Radford said that he turned over everything from discovery that was
required and that lead counsel was “free to look” in the Petitioner’s file. Radford said he did
not remember giving Larry Underhill anything in exchange for Underhill’s testimony against
the Petitioner. However, he identified a letter written by Underhill, stating that Radford had
promised to write letters to the parole board on Underhill’s behalf. Radford said he never
made such a promise and that he turned over the letter to defense counsel. Radford also
identified a letter from Underhill in which Underhill requested that he not lose his prison cell
while he was testifying at the Petitioner’s trial. Radford said he did not remember contacting
anyone at the prison. He acknowledged that at the Petitioner’s trial, Underhill denied
receiving anything in exchange for Underhill’s testimony.

         Radford acknowledged that after the jury convicted the Petitioner, Radford received
a timeline. He reviewed the timeline, but it did not change his opinion of the Petitioner’s
guilt. The State’s theory of the case was that Mathews was the shooter and that the Petitioner
acted as a lookout or drove the getaway car. Radford acknowledged that the timeline did not
“accord with” the State’s theory that the Petitioner participated in the robbery or helped plan
the crimes. He said that he did not consider the timeline to be credible evidence and that he
still thought the Petitioner was guilty.

       On cross-examination, Radford testified that he decided not to pursue the death
penalty against the Petitioner because the shooter, Mathews, was not sentenced to death.
Lead counsel did not think the Petitioner was guilty and wanted Radford to dismiss the case.
Radford said that lead counsel was a “hard-fighting adversary” for the Petitioner and that
lead counsel “held my feet to the fire.”

        Robert C. Inserra testified that in 1994, he was the Special Agent in Charge of the CID
office at Fort Campbell. After the Taco Bell crimes, Inserra assigned Agent Carter Smith to
the case due to Mathews’s being in the military. However, civilian officers and agencies did
most of the work in the case. According to a report about the case filed by the CID in
September 1994, the Petitioner was not suspected of having participated in the Taco Bell
crimes.

       Carter Smith testified that in 1994, he was a CID special agent for the Army at Fort

                                              -31-
Campbell and was assigned to the Taco Bell case. According to a CID report, the Petitioner
was not suspected in the crimes.

       Lanny Wilder, the Assistant Director of the TBI, testified that in 1994, he was the
Director of the TBI’s Nashville Laboratory. Wilder administered two polygraph
examinations to the Petitioner. The first examination occurred in March 1994, and the
second occurred in October 1995. Agent Jeff Puckett requested both examinations, and the
Petitioner signed polygraph waiver of rights forms and Miranda waiver of rights forms for
the exams. Agent Puckett witnessed the second examination but not the first examination.
Although the Petitioner had an attorney at the time of the second polygraph, counsel was not
present during the examination.

        Lead counsel testified that he graduated from law school in 1974 and worked for the
Tennessee Attorney General for ten years, handling civil litigation and some criminal
appeals. In 1984, he entered private practice, and in 1994, he opened his own law firm,
focusing on federal civil and criminal litigation. In December 1995, the trial court appointed
him to represent the Petitioner. Co-counsel worked for lead counsel’s law firm and assisted
him with the case. Lead counsel spoke with pretrial counsel several times. Lead counsel
acknowledged that the Petitioner had been interrogated at the CID office and said that he did
not remember if the Petitioner received Miranda warnings prior to the interrogations. He said
he thought that “if there was a waiver it had to do with a polygraph and not Miranda.” The
Petitioner gave a statement to authorities on March 21, 1994. In the statement, he claimed
he overheard Mathews talking about planning to commit a robbery. Lead counsel said that
the Petitioner gave the statement in order to obtain a bond reduction and that the statement
was “fruit” of the statements he gave at the CID office. Lead counsel acknowledged that if
the Petitioner had not given the March 21 statement, authorities would have had no reason
to call him back to Clarksville in October 1995. Therefore, the Petitioner’s proffer statement
was “a fruit” of his previous statements.

       Lead counsel acknowledged that during an interview with the Petitioner on October
20, 1995, Agent Jeff Puckett asked the Petitioner, without pretrial counsel present, if the
Petitioner was telling the truth. Lead counsel also acknowledged that the Petitioner told
Agent Puckett that he gave Mathews the idea to kill the victims. Nothing indicated that the
Petitioner was advised of his Miranda rights prior to his admission. Pretrial counsel was
present for the remainder of the Petitioner’s interview. However, pretrial counsel was not
present when the Petitioner gave his proffer statement later that day. Lead counsel did not
remember if the Petitioner received any Miranda warnings prior to giving the proffer
statement. Lead counsel said that the Petitioner’s story about the Taco Bell crimes changed
“when a carrot was put in front of him” and that “[w]e should have gone after the
voluntariness of those statements. We should have attacked those statements as being in

                                             -32-
violation of Miranda, as being involuntary.” The trial court held a pretrial suppression
hearing in April 1997. Lead counsel acknowledged that at the hearing, the defense
challenged the admissibility of the proffer statement based only on the fact that it was
substantially false. He explained,

              We put the statements in the binder and took them to the
              suppression hearing and tried to use them to show that the final
              statement was not true, which is something I believe 110
              percent. But the -- and, again, there was an -- there was a -
              another course that we could have pursued at the same time, and
              that would have been that they were -- they were coerced, not
              voluntary, not Mirandized.

However, lead counsel also said that the Petitioner’s statements were beneficial to the
defense “because they show, really, that the final statement was nonsense.”

       Lead counsel testified that the Petitioner signed a negotiated plea agreement on
November 19, 1995. According to the agreement, the Petitioner’s false proffer statement
could be used against him if he breached the agreement. Lead counsel said that the State’s
use of the proffer statement would have been inconsistent with the Tennessee Rules of
Criminal Procedure and that a breach of the agreement should have resulted in the proffer
statement being inadmissible. He stated,

                      So typically, you would make the statement if it’s truthful
              the -- the agreement is to [plead] guilty, you [plead] guilty, you
              provide the cooperation, you get the benefit of the cooperation
              and you’re sentenced. If that process breaks down, the proffer
              itself is part of the negotiation of the guilty plea, and the
              negotiation of a guilty plea, it’s negotiation, and you don’t agree
              to allow a broken down negotiation to be used against you if it
              breaks down.

The proffer agreement also gave the State unilateral power to determine the value and truth
of the Petitioner’s proffer statement. Lead counsel said that such unilateral power was not
unusual; however, if the State declared a breach, “back to your corners, start all over again.
You know, you’re back to where you were before you started this.” He said that it would
have been “below the standard of representation” for an attorney to have allowed a client’s
statement to be used against the client in the event of a breach and that “nobody gets
evidence from a negotiation.”



                                             -33-
       Lead counsel testified that the Petitioner never entered a guilty plea pursuant to the
proffer agreement because the State declared the Petitioner breached agreement by
implicating Sulyn Ulangca in the crimes. Lead counsel thought the Petitioner falsely
implicated Ulangca in a conspiracy and, therefore, that the State could prove the Petitioner
breached the agreement. However, lead counsel said that General Carney’s use of the proffer
statement to indict the Petitioner and General Radford’s use of the statement at trial
“certainly [made] the argument” that the State did not consider the breach to be a material
breach.

        Lead counsel acknowledged that he did not file a motion to quash the indictment
based on the State’s improper use of the proffer statement. He said the defense should have
argued that the statement was inadmissible under Rule 410, Tennessee Rules of Evidence,
because it was made in the course of plea negotiations. He stated that Rule 410 “was a
clean, clear shot rather than trying to prove the falsity [of the statement].” The proffer
agreement did not contain an express waiver of Rule 410, and nothing indicated that the
Petitioner had been advised about waiving the Rule. Lead counsel acknowledged that Rule
11, Tennessee Rules of Criminal Procedure, incorporated Rule 410 and said that the defense
also did not try to exclude the proffer statement from evidence pursuant to Rule 11. He
stated that the defense’s failure to argue either rule at the motion to suppress hearing was a
mistake and “[a]bsolutely” prejudiced the Petitioner. Lead counsel never challenged the
legality of the proffer agreement. He said that, in his opinion, the State did not have a case
without the proffer statement and that the defense should have argued that the State either
had to give the Petitioner “the benefit of the deal or not use the statement. That’s typically
the process.”

        Lead counsel testified that after a jury convicted Mathews, he and co-counsel met with
Jim Simmons and Skip Gant. He acknowledged that Gant told him and co-counsel that the
Petitioner was innocent. Lead counsel said he could tell from Gant’s body language that
Mathews had told Gant that the Petitioner was not involved in the crimes. Glori Shettles
from Inquisitor, Inc., worked on the Petitioner’s defense, and her work was not restricted to
mitigation. Lead counsel did not think that Inquisitor’s involvement in both cases was a
conflict of interest. However, lead counsel later learned that Shettles had received
information from Mathews that the Petitioner was innocent. Lead counsel said that it
“[seemed] like” Shettles had an obligation to tell the defense what Mathews revealed to her.
Lead counsel did not remember an agreement in which Inquisitor’s investigators could work
on the Petitioner’s case if they did not reveal any information from Mathews. Lead counsel
subpoenaed Mathews for the Petitioner’s trial but thought calling Mathews to testify for the
defense was “too risky” because lead counsel was not sure Mathews would tell the truth and
exonerate the Petitioner. Lead counsel had hoped Mathews would sign an affidavit stating
that the Petitioner was not involved in the crimes, but Mathews refused.

                                             -34-
        Lead counsel testified that the defense received a redacted timeline of the crimes and
that co-counsel found an unredacted timeline. The unredacted version contained information
from interviews with Mathews, which Simmons and Gant determined was protected by
attorney/client privilege. The unredacted timeline would have been beneficial to the
Petitioner’s defense because it corroborated other evidence in the case and did not mention
the Petitioner. Lead counsel said, “[I]t was a mistake not to involve . . . that unredacted
timeline in the trial.” Lead counsel said he should have called Ron Lax to testify as a witness
at trial and should have tried to introduce the timeline into evidence through Lax. Lead
counsel stated that although the trial court may have excluded the timeline from evidence
based on privilege, Lax “should have had this [timeline] stuck in his face, and see what
happens.” Lead counsel was not aware of Larry Underhill’s letters to General Radford until
after the Petitioner’s appeals concluded.

        On cross-examination, lead counsel testified that he did not have trouble
communicating with the Petitioner. The defense worked hard on the Petitioner’s case, used
the resources available, and spent a lot of time preparing for trial. Lead counsel thought he
and co-counsel were prepared for trial, given the resources they had for the case. Lead
counsel said that in retrospect, he was concerned about two issues: The defense’s failure to
argue that the proffer statement was inadmissible under Rule 410, Tennessee Rules of
Evidence, and the defense’s failure to use the unredacted timeline at trial. He stated that,
arguably, “a reasonably prudent attorney would have gone further and done a better job on
those issues than we did.” He acknowledged that the Petitioner’s initial statements at the
CID office were exculpatory because the Petitioner denied any involvement in the Taco Bell
crimes. Nevertheless, if lead counsel had successfully excluded those statements and the
Petitioner’s March 1994 statements from evidence, the proffer statement may have been
excluded as fruit of the poisonous tree. Without the proffer statement, the State might not
have pursued the case against the Petitioner. Lead counsel acknowledged that in the
unredacted timeline, a witness named Allen Charvis claimed he heard Mathews and the
Petitioner at the party trailer discussing the robbery. Therefore, the timeline implicated the
Petitioner. In addition, James Bowen testified at trial that he heard the Petitioner and
Mathews talking about the robbery. However, Bowen also testified at trial that the Petitioner
and Sulyn Ulancga were sleeping in the bedroom next to his at the time of the Taco Bell
crimes. Lead counsel said that when the Petitioner “went from witness to target,” pretrial
counsel should have stopped the Petitioner from meeting with prosecutors and police until
pretrial counsel “ascertained [the Petitioner] was a target and ascertained his exposure.”

       Lead counsel acknowledged that the proffer agreement specifically prohibited the
Petitioner from falsely implicating anyone in the crimes and said that the State would have
been able to show that the Petitioner breached the agreement. The defense’s theory was that
Mathews acted alone, that the Petitioner’s proffer statement was false, and that the statement

                                             -35-
should not be used in the courtroom. Lead counsel thought the jury would recognize the
falsity of the statement. When asked if Mathews could have argued that the information in
the unredacted timeline was privileged, lead counsel said, “I cannot answer. . . . You’re
asking me to make a -- essentially a judicial ruling on a legal question.” He stated that
Mathews’s version of the crimes was credible because it was consistent with the forensic
evidence. He acknowledged that although Mathews’s version did not mention the Petitioner,
there was no evidence that the Petitioner was inside Taco Bell at the time of the crimes.

      On redirect examination, lead counsel testified that “we wanted this [proffer]
statement out of the case.” Even before the State gave Sulyn Ulangca a polygraph and talked
with her, it should have recognized from its investigation that the Petitioner’s proffer
statement was false.

       Lead counsel’s testimony concluded on December 18, 2009, and the Petitioner rested
his case. The State did not present any witnesses.

       On September 23, 2010, the post-conviction court filed a written order granting the
Petitioner’s petitions for post-conviction relief and writ of error coram nobis. Regarding the
petition for post-conviction relief, the court determined that the Petitioner received the
ineffective assistance of counsel on the following issues:

              1. Trial counsel should have challenged the State’s declaration
              that the Petitioner breached the proffer agreement because the
              State would have been unable to show that the Petitioner
              “materially” breached the agreement.

              2. Trial counsel should have challenged the proffer agreement
              as void and illusory because it allowed the State to determine
              unilaterally if the Petitioner breached the agreement.

              3. Trial counsel should have challenged the State’s use of the
              proffer statement against the Petitioner because the State could
              not use the statement pursuant to Rule 410, Tennessee Rules of
              Evidence.

              4. Trial counsel should have challenged the admissibility of the
              proffer statement pursuant to Miranda v. Arizona, 384 U.S. 450
              (1966).

              5. Trial counsel used investigators who had a conflict of interest

                                             -36-
                due to their work in Mathews’s case.

       Regarding the petition for writ of error coram nobis, the post-conviction court
determined that the Petitioner was entitled to relief because newly discovered evidence had
become available from witnesses who could now testify for the Petitioner that Mathews told
them he committed the murders alone. The State appeals the post-conviction court’s granting
the petitions.

                                   III. Post-Conviction Analysis

        On appeal, the State challenges the post-conviction court’s findings regarding the
Petitioner’s receiving the ineffective assistance of counsel. Specifically, the State contends
that the court erred by concluding that counsel’s performance was deficient because counsel
(1) failed to challenge the State’s declaration of a material breach; (2) failed to challenge the
proffer agreement as void and illusory due to the State’s unilateral power to declare a breach;
(3) failed to challenge the admissibility of the proffer statement under Rule 410, Tennessee
Rules of Evidence; (4) failed to challenge the admissibility of the proffer statement under
Miranda; and (5) retained Mathews’s investigators for the investigation of the Petitioner’s
case. The Petitioner argues that the post-conviction court properly granted his petition for
post-conviction relief.4 We agree with the Petitioner.

        To be successful in a claim for post-conviction relief, a petitioner must prove factual
allegations contained in the post-conviction petition by clear and convincing evidence. See
Tenn. Code Ann. § 40-30-110(f). “‘Clear and convincing evidence means evidence in which
there is no serious or substantial doubt about the correctness of the conclusions drawn from
the evidence.’” State v. Holder, 15 S.W.3d 905, 911 (Tenn. Crim. App. 1999) (quoting
Hodges v. S.C. Toof & Co., 833 S.W.2d 896, 901 n.3 (Tenn. 1992)). Issues regarding the
credibility of witnesses, the weight and value to be accorded their testimony, and the factual
questions raised by the evidence adduced at trial are to be resolved by the post-conviction
court as the trier of fact. See Henley v. State, 960 S.W.2d 572, 579 (Tenn. 1997). Therefore,
the post-conviction court’s findings of fact are entitled to substantial deference on appeal
unless the evidence preponderates against those findings. See Fields v. State, 40 S.W.3d 450,
458 (Tenn. 2001).

       A claim of ineffective assistance of counsel is a mixed question of law and fact. See
State v. Burns, 6 S.W.3d 453, 461 (Tenn. 1999). We will review the post-conviction court’s


        4
         The Petitioner also raises numerous counter-claims. However, given our conclusion that the
post-conviction court properly granted the petition for post-conviction relief, it is unnecessary to address
those claims.

                                                    -37-
findings of fact de novo with a presumption that those findings are correct. See Fields, 40
S.W.3d at 458. However, we will review the post-conviction court’s conclusions of law
purely de novo. Id.

       When a petitioner seeks post-conviction relief on the basis of ineffective assistance
of counsel, “the petitioner bears the burden of proving both that counsel’s performance was
deficient and that the deficiency prejudiced the defense.” Goad v. State, 938 S.W.2d 363,
369 (Tenn. 1996) (citing Strickland v. Washington, 466 U.S. 668, 687 (1984)). To establish
deficient performance, the petitioner must show that counsel’s performance was below “the
range of competence demanded of attorneys in criminal cases.” Baxter v. Rose, 523 S.W.2d
930, 936 (Tenn. 1975). To establish prejudice, the petitioner must show that “there is a
reasonable probability that, but for counsel’s unprofessional errors, the result of the
proceeding would have been different. A reasonable probability is a probability sufficient
to undermine confidence in the outcome.” Strickland, 466 U.S. at 694. Further,

              [b]ecause a petitioner must establish both prongs of the test, a
              failure to prove either deficiency or prejudice provides a
              sufficient basis to deny relief on the ineffective assistance claim.
              Indeed, a court need not address the components in any
              particular order or even address both if the [petitioner] makes an
              insufficient showing of one component.

Goad, 938 S.W.2d at 370 (citing Strickland, 466 U.S. at 697).

           A. Failure to Challenge State’s Declaration of a “Material” Breach

        The State contends that the post-conviction court erred by determining that trial
counsel rendered ineffective assistance for failing to challenge the State’s declaration of a
“material” breach. The State argues that the benefit it expected to receive under the proffer
agreement was complete and truthful information; that the Petitioner provided a
“considerable amount” of untrue information to authorities, including falsely accusing Sulyn
Ulangca and two others; and that the Petitioner’s lies, particularly his falsely implicating
Ulangca, constituted a material breach of the agreement. The Petitioner argues that counsel
should have challenged the State’s declaration of a breach because the State could not prove
the breach was material. We conclude that the Petitioner materially breached the agreement
but that the State’s remedy for the breach did not include using the statement to convict him
of four counts of first degree premeditated murder. Therefore, counsel was ineffective for
failing to challenge the State’s declaration of a material breach.

       In its order granting post-conviction relief, the post-conviction court specifically

                                             -38-
found that the agreement at issue was a plea agreement. However, at the time the parties
entered into the agreement, the Petitioner had not been charged with an offense related to the
Taco Bell crimes. As the Fourth Circuit Court of Appeals explained,

              [A] grant of immunity differs from a plea agreement in that it in
              no way involves court approval. In the case of a plea agreement,
              the court in essence executes the agreement by accepting the
              plea of guilty. In the case of a grant of immunity, however, only
              two parties are involved. The government alone makes a
              decision not to prosecute in exchange for testimony which will,
              hopefully, lead to a greater number of indictments or
              convictions. The most that one granted immunity can do is to
              agree to testify and then await the call of the government.

Plaster v. United States, 789 F.2d 289, 293 (4th Cir. 1986). An agreement such as this one,
in which a prosecutor promises not to prosecute a defendant fully in exchange for the
defendant’s truthful information and testimony, is a cooperation-immunity agreement. See
State v. Howington, 907 S.W.2d 403, 404-05 & n.1 (Tenn. 1995).

        Cooperation-immunity agreements, like plea agreements, are enforceable as contracts.
Id. at 408; State v. Spradlin, 12 S.W.3d 432, 435 (Tenn. 2000). However, a cooperation-
immunity agreement “is different from the average commercial contract as it involves a
criminal prosecution where due process rights must be fiercely protected.” Howington, 907
S.W.2d at 410. As a result, a court must construe any ambiguities in the agreement against
the State. Id. “What constitutes a breach of the agreement is governed by the agreement
itself.” State v. Larry Cunningham, No. 02-C-01-9506-CC-00172, 1996 Tenn. Crim. App.
LEXIS 596, at *8 (Jackson, Sept. 30, 1996) (citing Howington, 907 S.W.2d at 410). In order
for the State to show that a defendant breached an agreement, it “must prove beyond a
reasonable doubt that [the defendant] failed to deliver on his part of the deal.” Howington,
907 S.W.2d at 409. The following circumstances are to be considered when determining
whether a breach is material:

                     (a) the extent to which the injured party will be deprived
              of the benefit which he reasonably expected;

                     (b) the extent to which the injured party can be
              adequately compensated for the part of that benefit of which he
              will be deprived;

                     (c) the extent to which the party failing to perform or to

                                             -39-
              offer to perform will suffer forfeiture;

                      (d) the likelihood that the party failing to perform or to
              offer to perform will cure his failure, taking account of all the
              circumstances including any reasonable assurances;

                     (e) the extent to which the behavior of the party failing
              to perform or to offer to perform comports with standards of
              good faith and fair dealing.

Howington, 907 S.W.2d at 410-11 (quoting Restatement (Second) of Contracts § 241). In
addition, “in the area of informal immunity agreements where a criminal defendant is
necessarily involved, ‘the most important consideration is the incriminating nature of the
proferred [sic] statements, not the amount of information provided to the government.’” Id.
at 411 (quoting United States v. Fitch, 964 F.2d 571, 574 (6th Cir. 1992)).

      “Although the interpretation of a contract is a question of law which we review de
novo, with no presumption of correctness for the conclusions of the trial court, State ex rel.
Pope v. U.S. Fire Insurance Co., 145 S.W.3d 529, 533 (Tenn. 2004), the determination of
whether a breach has occurred is a question of fact for the trier of fact.” Regions Bank v.
Thomas, No. W2011-02320-COA-R3-CV, 2013 Tenn. App. LEXIS 156, at *23 (Jackson,
March 4, 2013). Our supreme court has held that a defendant’s failure to testify truthfully
when an agreement specified that he do so constituted a material breach. See State v.
Mellon, 118 S.W.3d 340, 347 (Tenn. 2003). Moreover, as the Sixth Circuit explained,

              “Although an inadvertent omission or oversight would not rise
              to the level of a materially false statement so as to constitute a
              breach of the agreement, a bad faith, intentional, substantial
              omission . . . does constitute a materially false statement and
              thereby a breach of the agreement.”

Fitch, 964 F.2d at 574 (quoting United States v. Castelbuono, 643 F. Supp. 965, 971
(E.D.N.Y. 1986)).

       Turning to the instant case, the post-conviction court, without considering the
Howington factors, determined that the Petitioner’s breach was not material because,
although his statement falsely implicated Sulyn Ulangca, it contained other information that
incriminated Courtney Mathews. Therefore, the State received the benefit of its bargain with
the Petitioner. The post-conviction court also concluded that even if the State could show
a material breach, the State’s only two remedies were specific performance of the agreement,

                                             -40-
i.e., allowing the Petitioner to plead guilty and receive the effective fifteen-year sentence, or
rescission of the agreement, which would have put the parties in the same position they were
before they entered the agreement.

        Paragraph 3 of the agreement’s “terms and conditions” provided that the Petitioner
had to “supply complete and truthful information to the attorneys and law enforcement
officers of the government, the State grand jury conducting this investigation, and the Court.”
The paragraph also specified that the Petitioner “must neither attempt to protect any person
or entity through false information or omission, nor falsely implicate any person or entity.”
Paragraph 1 stated that if the Petitioner violated the terms of the agreement, then the
information “may and will be used against him for any purpose, including prosecution for
crimes other than perjury.” Paragraph 6 of the agreement specified that “any untruth within
the proffer may be the predicate for additional criminal charges, if it appears that he has
falsely implicated an innocent person.”

         The State contends that the Petitioner’s lies, particularly his lies about Ulangca,
Darwish, and Tween participating in the Taco Bell crimes, resulted in the State’s being
deprived of the benefit it expected from the proffer statement: truthful information about the
crimes. We agree with the State. The record demonstrates that the benefit the State expected
was truthful information the State could use to prosecute Mathews and others involved in the
murders. However, the Petitioner lied throughout the statement, and his untruths misled the
State and deprived the State of that benefit. The trial court found that the breach was not
material because the statement contained other information that incriminated Mathews.
However, nothing in record indicates that the State used the Petitioner’s statement to further
its case against Mathews, and the State did not call the Petitioner to testify against Mathews
at trial, presumably because the Petitioner had become too untrustworthy to call as a witness.
We note that, despite the Petitioner’s lying in the statement, the State still received some
benefit from its bargain because the agreement provided that the Petitioner would be charged
with conspiracy to commit first degree murder for his participation in the crimes. Moreover,
although the State claims that the Petitioner’s statement was so false that it deprived the State
of the benefit it expected, the State used the Petitioner’s statement partially for its truth to
convict him of four counts of first degree murder. Nevertheless, the Petitioner’s lies were
so extensive and egregious that this factor weighs heavily in support of the State’s theory of
a material breach.

       Regarding the extent to which the State could be compensated adequately for the
breach, the agreement provided that the State could prosecute the Petitioner for crimes such
as perjury. However, revoking the agreement so that the State could prosecute him for the
substantive crimes would be the adequate compensation. Thus, this consideration weighs in
favor of finding a material breach. Regarding the extent to which the Petitioner’s behavior

                                              -41-
failed to comport with standards of good faith and fair dealing, we note that the Petitioner
returned to Clarksville every time he was summoned by authorities and gave a statement
every time they requested one. Nevertheless, the evidence shows that the Petitioner
intentionally and repeatedly lied in his proffer statement, which supports finding a material
breach. Finally, the Petitioner gave self-incriminating information about the crimes,
information so self-incriminating that it ultimately resulted in his being tried and convicted
of four counts of first degree murder. The degree of the incriminating information does not
support a finding of a material breach. Although a close case, we conclude that the State has
shown that the Petitioner materially breached the agreement.

        Having concluded that the Petitioner materially breached the agreement, we must
determine the appropriate remedy. As the post-conviction court correctly noted, in the event
of a defendant’s material breach, the State either can specifically enforce the agreement or
rescind the agreement. See State v. Mellon, 118 S.W.3d 340, 346 (Tenn. 2003) (stating that
if a defendant breaches a plea agreement, the State has the option to specifically enforce the
agreement or rescind it). “An order of specific performance is intended to produce as nearly
as is practicable the same effect that the performance due under a contract would have
produced. It usually, therefore, orders a party to render the performance that he promised.”
Restatement Second of Contracts § 357 cmt. a (1981). The State did not choose this remedy.
In any event, had the state chosen specific performance, it would have been bound to charge
the Petitioner with conspiracy to commit first degree murder and enter into a plea agreement
with him for guilty pleas to that charge and robbery in exchange for an effective fifteen-year
sentence. Instead, the State chose rescission in which “the parties are restored to their
respective positions prior to the transaction.” Blanco v. United States, 602 F.2d 324, 327 (Ct.
Cl. 1979). The Petitioner gave his statement after he and the State entered into the proffer
agreement. Therefore, rescission of the agreement did not allow use of the statement to
convict him of four counts of first degree murder, and the Petitioner was prejudiced by trial
counsel’s failure to challenge the materiality of the breach.

             B. Failure to Challenge Proffer Agreement as Void and Illusory

       Next, the State claims that the post-conviction court erred by determining that trial
counsel were ineffective for failing to challenge the proffer agreement as void and illusory
because it allowed the State to determine unilaterally if the Petitioner was truthful in his
statement. The State argues that the proffer agreement was a valid bargained-for exchange
and that the trial court would not have invalidated it “under Howington or any other principle
of law.” The State also contends that even if the unilateral provision of the proffer agreement
was unenforceable, it did not invalidate the entire agreement. The Petitioner argues that the
proffer agreement was unenforceable because the trial court did not approve it pursuant to
Tennessee Rules of Criminal Procedure 11. The Petitioner also argues that the post-

                                             -42-
conviction court correctly determined that the agreement was unenforceable due to the
State’s unilateral authority to declare a breach. We conclude that the State’s unilateral power
to declare a breach was unenforceable and that the Petitioner has shown he was prejudiced
by trial counsel’s failure to challenge the agreement on that ground.

        The proffer agreement provided, “Whether or not [the Petitioner] has told the truth
is an issue that [the district attorney’s] office shall decide in its sole discretion.” In his post-
conviction petition, the Petitioner argued that the proffer agreement was void and illusory
because it gave the State “complete and unfettered unilateral power” to determine a breach.
The post-conviction court, with little explanation, agreed with the Petitioner, concluding that
“[i]n light of due process concerns, it is unlikely that the trial court would have upheld the
validity of an agreement in which the State could declare a breach without judicial
declaration that a breach had occurred.” Moreover, the court stated, without any explanation,
that “had counsel challenged this provision of the agreement, it would have led to the [trial
court] declaring that this provision rendered the entire agreement void.”

        First, we will address the Petitioner’s claim that the proffer agreement was
unenforceable because it had not been approved by the trial court pursuant to Tennessee
Rules of Criminal Procedure 11(c) regarding a trial court’s acceptance or rejection of a guilty
plea. We disagree with the Petitioner. Once again, the agreement at issue was a cooperation-
immunity agreement. While similar to a plea agreement, adherence to a cooperation-
immunity agreement “is the responsibility of the prosecutor alone while a plea agreement is
subject to the approval of the court.” United States v. Mark Dorsett, 2009 U.S. Dist. LEXIS
64203, at *11 (D. Neb. July 23, 2009) (citing United States v. Minnesota Mining & Mfg. Co.,
551 F.2d 1106, 1112 (8th Cir. 1977)); see State v. John A. Boatfield, No.
E2000-01500-CCA-R3-CD, 2001 Tenn. Crim. App. LEXIS 955, at *23 (Knoxville, Dec. 20,
2001) (noting that Howington differentiated between immunity and plea agreements and
stating that “[t]he Howington court . . . clearly stated plea agreements were only enforceable
once the condition precedent of the trial court’s acceptance of the agreement is met”).
Therefore, approval of the proffer agreement by the trial court pursuant to Rule 11,
Tennessee Rules of Criminal Procedure, was not required in order for the agreement to be
enforceable.

       Next, we will determine whether the State’s unilateral power to declare the truth of
the Petitioner’s proffer statement invalidated the proffer agreement. As stated previously,
for cases involving a cooperation-immunity agreement, due process rights must be “fiercely
protected.” Howington, 907 S.W.2d at 410. As a result, the State must be held to a high
evidentiary standard when it tries to show that a defendant breached an agreement. Id.
Although not addressed by any courts in this state, federal courts have held that when the
government determines that a defendant has breached the terms of a cooperation-immunity

                                               -43-
agreement and intends to be relieved of its part of the bargain, due process prevents the
government from making that determination unilaterally. United States v. Meyer, 157 F.3d
1067, 1076 (7th Cir. 1998); United States v. Castaneda, 162 F.3d 832, 836 (5th Cir. 1998);
United States v. Brown, 801 F.2d 352, 355 (8th Cir. 1986); G.D. Searle & Co. v. Interstate
Drug Exchange, Inc., 117 F.R.D. 495, 502 (E.D.N.Y. 1987); United States v. Mark Dorsett,
No. 8:08CR356, 2009 U.S. Dist. LEXIS 64203, at *12 (D. Neb., July 23, 2009).

       Given the due process concerns involving cooperation-immunity agreements,
particularly agreements that give the State the right to use a defendant’s incriminating
statement against him in the event of a material breach, we are persuaded by federal authority
that the unilateral provision did not invalidate the entire agreement but that the State’s
unilateral power to declare a breach was unenforceable and that judicial determination of the
breach was required. Therefore, had trial counsel challenged the State’s declaration of a
material breach, the Petitioner would have been entitled to a judicial determination of the
issue. Moreover, based upon our conclusion in the previous section that the trial court would
have determined that the Petitioner materially breached the agreement but that the State’s
remedy would have prevented it from using the Petitioner’s statement, the Petitioner has
shown that he was prejudiced by trial counsel’s failure to challenge the State’s unilateral
power to declare a breach.

 C. Failure to Challenge Proffer Statement Pursuant to Tennessee Rule of Evidence 410

       The State contends that the post-conviction court erred by determining that trial
counsel were ineffective for failing to challenge the admissibility of the Petitioner’s proffer
statement pursuant to Rule 410, Tennessee Rules of Evidence. The Petitioner contends that
the court properly concluded that he received the ineffective assistance of counsel. We agree
with the Petitioner.

       Relevant to this case, Tennessee Rule of Evidence 410 provides as follows:

              Except as otherwise provided in this rule, evidence of the
              following is not, in any civil or criminal proceeding, admissible
              against the party who made the plea or was a participant in the
              plea discussions:

                     ....

                      (4) Any statement made in the course of plea discussions
              with an attorney for the prosecuting authority which do not
              result in a plea of guilty or which result in a plea of guilty later

                                             -44-
               withdrawn. Such a statement is admissible, however, in a
               criminal proceeding for perjury or false statement if the
               statement was made by the defendant under oath, on the record,
               and in the presence of counsel.

Similarly, prior to 2007, Rule 11(e)(6), Tennessee Rules of Criminal Procedure, provided that
“evidence of a plea of guilty, later withdrawn, . . . or of statements made in connection with,
and relevant to, any of the foregoing pleas or offers, is not admissible in any civil or criminal
proceeding against the person who made the plea or offer.” 5

       The right guaranteed by Rule 410 is waivable. See State v. Hinton, 42 S.W.3d 113,
123-24 (Tenn. Crim. App. 2000) (citing United States v. Mezzanatto, 513 U.S. 196 (1995)).
In Hinton, this court addressed whether a defendant knowingly waived the rights afforded
by Rule 410, Tennessee Rules of Evidence, and Rule 11(e)(6), Tennessee Rules of Criminal
Procedure. The State argued that the defendant knowingly waived the rights afforded by the
Rules because he gave the statement after being told that it could be used against him. This
court stated,

               In the present case, however, we believe that the record
               affirmatively indicates that the defendant did not knowingly
               waive the specific rights afforded by Rules 410 and 11(e)(6).
               Tennessee courts have determined what constitutes a knowing
               waiver in the context of other rights, such as the waiver of the
               right to trial and the waiver of the right against
               self-incrimination. See State v. Mackey, 553 S.W.2d 337, 340
               (Tenn. 1977); State v. Stephenson, 878 S.W.2d 530, 544-45
               (Tenn. 1994). A “knowing” waiver is one that is “made with
               full awareness of both the nature of the right being abandoned
               and the consequences of the decision to abandon it.” Id. (citing
               Fare v. Michael C., 442 U.S. 707 (1970); North Carolina v.
               Butler, 441 U.S. 369 (1979)). This standard for a knowing
               waiver has been applied, as well, to the waiver of the statute of
               limitations. See State v. Pearson, 858 S.W.2d 879, 887 (Tenn.
               1993). In that case, our supreme court determined that
               defendants can waive the statute of limitations but that the
               waiver must be knowing and voluntary. Id. The court


       5
         Tennessee Rule of Criminal Procedure Rule 11 was amended in 2007, and Rule 11(e)(6) was
eliminated. Rule 11(d) now provides, “The admissibility of a plea, plea discussion, or any related
statement is governed by Tennessee Rule of Evidence 410.”

                                                -45-
               determined that no evidence existed in the record to indicate that
               the defendant’s waiver was knowing and voluntary, stating that
               “there was no discussion at all of the expiration of the statute of
               limitations in the trial court.” Id. It held that “[a] waiver . . .
               will not be presumed where there is no evidence . . . to indicate
               that the appellant was made aware of the issue.” Id.; see also
               United States v. Young, 73 F. Supp. 2d 1014, 1024 (N.D. Iowa
               1999) (holding that the defendant, who was informed only that
               his statement could be used against him if he backed out of the
               plea agreement, did not knowingly waive his rights pursuant to
               Rules 410 and 11(e)(6) because he was not “advised of the
               existence of a right not to have plea statements used in a
               subsequent trial or other proceeding.”). Id. at 1024.

Hinton, 42 S.W.3d at 124.

        Turning to the instant case, the State does not contest that the Petitioner gave his
proffer statement in the course of plea negotiations. Instead, the State contends that the
proffer agreement specifically waived any claim by the Petitioner that the proffer statement
was inadmissible under Rule 410. The term of the proffer agreement on which the State
relies provided,

               If your client violates the terms of the agreement, any such
               testimony or other information provided by your client to
               attorneys or law enforcement officers of the government . . .
               may and will be used against him for any purpose, including
               prosecution for crimes other than perjury. No statement or other
               information provided by your client shall be deemed to be
               precluded from use against him in case of his breach of this
               agreement.

       Initially, we again note that the agreement at issue was not a plea agreement.
Nevertheless, the discussions between the Petitioner, the district attorney, and the
investigators occurred in furtherance of the parties’ plan for the Petitioner to plead guilty to
conspiracy to commit murder.6 The post-conviction court, citing Hinton, concluded that
nothing in the record demonstrated that the Petitioner knowingly and voluntarily waived his
rights under Rules 410 and 11(e)(6). We agree with the post-conviction court. The


       6
         As noted previously, when asked if the proffer agreement could be considered a plea
negotiation, General Carney answered, “It was taken in that context, yes.”

                                                 -46-
Petitioner testified that pretrial counsel never explained the proffer agreement to him and
never told him that the State would be able to use the proffer statement if he breached the
agreement. Pretrial counsel, on the other hand, testified that he went over every sentence of
the agreement with the Petitioner and told the Petitioner that the State could use the statement
if he lied. Regardless, we have carefully reviewed the proffer agreement, and the agreement
did not advise the Petitioner of his right not to have the proffer statement used against him
in a subsequent trial or other proceeding and did not advise him that his signing the proffer
agreement would constitute a waiver of that right. In fact, there is no indication that the
Petitioner was even aware of the protections afforded by Rule 410. Therefore, we conclude
that the Petitioner did not knowingly and voluntarily waive his right to argue that his proffer
statement was inadmissible pursuant to Rule 410, Tennessee Rules of Evidence. Given that
the Rule prohibited the State’s use of the statement, counsel’s failure to make that argument
at the motion to suppress hearing constituted deficient performance. Moreover, as we
explained above, the Petitioner was prejudiced by counsel’s failure to have the statement
excluded from evidence.

                   D. Failure to Challenge Proffer Statement Under Miranda

       The State claims in its appellate brief that the post-conviction court erred by
determining that counsel were ineffective for failing to challenge the admissibility of the
proffer statement pursuant to Miranda v. Arizona, 384 U.S. 436 (1966), because the
Petitioner raised the issue in a pretrial motion to suppress and the trial court rejected the
argument. Thus, the issue was previously determined. The Petitioner contends that the post-
conviction court, by written order,7 prohibited the State from raising that affirmative defense
due to “the State’s repeated flouting of [post-conviction relief] rules,” and that the State
cannot raise the issue for the first time on appeal. The Petitioner also contends that the post-
conviction court properly granted his petition for post-conviction relief because he did not
receive Miranda warnings prior to his custodial interrogations in October 1995. The State,
apparently conceding that it has waived the “previously determined” defense pursuant to
Rule 36(a), Tennessee Rules of Appellate Procedure, replies that the Petitioner cannot show
he received the ineffective assistance of counsel because he was advised of his Miranda
rights before he gave his October 1995 statements and had counsel present. We conclude
that the post-conviction court erred by concluding that counsel rendered deficient
performance for failing to challenge the admissibility of the proffer statement under Miranda.


        7
         According to the order, filed on November 30, 2009, the post-conviction court barred the State
from further asserting the affirmative defenses of waiver and previous determination. The court filed the
order to “impose appropriate sanctions” pursuant to Tennessee Supreme Court Rule 28, section 5(I),
because the State had failed to assert the affirmative defenses in a separate motion to dismiss as required
by Tennessee Supreme Court Rule 28, section 5(G).

                                                   -47-
       In his post-conviction petition, the Petitioner claimed, in relevant part, that he gave
his proffer statement in violation of Miranda because his statement was “the product of an
inherently coercive interrogation that lasted three days.” The post-conviction court agreed
with the Petitioner, concluding that his proffer statement was involuntary because he did not
receive Miranda warnings prior to his October 1995 interviews. The court determined that
although the Petitioner was not under arrest when he entered the proffer agreement, he was
“in custody” for Miranda purposes under the totality of the circumstances. Specifically, the
court determined that the Petitioner was “in custody” due to the number of prosecutors and
police officers present for his interviews; the intensity of their demeanor; their challenging
the Petitioner’s statements and asking him for additional information; the absence of pretrial
counsel during portions of the interviews on October 19 and 20; the Petitioner’s requesting
several times that authorities stop questioning him; and the fact that the interviews lasted
several hours each day with the parties taking few breaks.

       Generally, the Fifth Amendment to the United States Constitution and article I, section
9 of the Tennessee Constitution provide a privilege against self-incrimination to those
accused of criminal activity, making an inquiry into the voluntariness of a confession
necessary. See State v. Callahan, 979 S.W.2d 577, 581 (Tenn. 1998). As our supreme court
has explained:

              In Miranda v. Arizona, 384 U.S. 436, 444, 86 S. Ct. 1602, 1612
              (1966), the United States Supreme Court held that “the
              prosecution may not use statements, whether exculpatory or
              inculpatory, stemming from custodial interrogation of the
              defendant unless it demonstrates the use of procedural
              safeguards effective to secure the privilege against
              self-incrimination.” The procedural safeguards must include
              warnings prior to any custodial questioning that an accused has
              the right to remain silent, that any statement he makes may be
              used against him, and that he has the right to an attorney.

State v. Blackstock, 19 S.W.3d 200, 207 (Tenn. 2000). Miranda warnings are necessary only
in situations involving custodial interrogation or its functional equivalent. See, e.g., Rhode
Island v. Innis, 446 U.S. 291, 300-01 (1980); State v. Dailey, 273 S.W.3d 94, 102-03 (Tenn.
2009). In determining whether a suspect is in custody for Miranda purposes, we must
consider “whether, under the totality of the circumstances, a reasonable person in the
suspect’s position would consider himself or herself deprived of freedom of movement to a
degree associated with a formal arrest.” State v. Anderson, 937 S.W.2d 851, 855 (Tenn.
1996). The analysis is very fact-specific. Certain factors are relevant to our inquiry,
including but not limited to the following:

                                             -48-
                the time and location of the interrogation; the duration and
                character of the questioning; the officer’s tone of voice and
                general demeanor; the suspect’s method of transportation to the
                place of questioning; the number of police officers present; any
                limitation on movement or other form of restraint imposed on
                the suspect during the interrogation; any interactions between
                the officer and the suspect, including the words spoken by the
                officer to the suspect, and the suspect’s verbal or nonverbal
                responses; the extent to which the suspect is confronted with the
                law enforcement officer’s suspicions of guilt or evidence of
                guilt; and finally, the extent to which the suspect is made aware
                that he or she is free to refrain from answering questions or to
                end the interview at will.

Id. The question of whether a person is “in custody” for Miranda purposes is objective and
does not depend upon the officer’s subjective intention or the suspect’s subjective perception.
State v. Crutcher, 989 S.W.2d 295, 304 (Tenn. 1999).

        The testimony at the evidentiary hearing reflects that although the Petitioner
transported himself to the district attorney’s office, he had to go to the office when
summoned as a condition of his bond. The Petitioner did not receive Miranda warnings prior
to his October 1995 interviews,8 numerous prosecutors and officers were present during his
interviews, and the interviews were lengthy and intense. Moreover, the post-conviction court
obviously accredited the Petitioner’s testimony that the prosecutors and officers continued
to question him even though he asked for the questioning to stop and that he did not feel free
to leave. However, the Petitioner never testified that the authorities accused him of the
crimes, told him that he had to answer their questions, or told him that he could not leave the
district attorney’s office. To the contrary, after the Petitioner’s October 19 interview, he was
allowed to leave the office and spent the night in a hotel. The next day, he returned for more
questioning, gave his proffer statement, and was allowed to leave the office and return to
Kentucky. The proffer agreement specified that the Petitioner was to remain on bond, and
he remained free on bond until he returned to the district attorney’s office on November 7.

        8
          As noted by the post-conviction court, Lanny Wilder testified that the Petitioner signed a waiver
of rights form prior to his polygraph examination on October 20, 1995. The post-conviction court
concluded that the waiver “was limited to the unique context of the examination and was not effective
within the context of the questioning which the Petitioner faced once the examination ended. Thus, . . .
the pre-polygraph Miranda waiver did not render the proffer statement voluntary.” In any event, the
Petitioner’s October 19, 1995 statement to authorities was essentially the same as, and resulted in, his
October 20, 1995 proffer statement. The evidence at the evidentiary hearing established that the
Petitioner did not receive Miranda warnings prior to giving his statement on October 19.

                                                   -49-
He was arrested that day when he tried to leave the district attorney’s office. Therefore, we
disagree with the post-conviction court’s conclusion that the Petitioner was “in custody”
when he gave his proffer statement. Because he was not in custody when he gave the
statement, Miranda warnings were not required.

        We also conclude that the Petitioner’s proffer statement was not the “fruit” of his
March 21, 1994 statement. At the time of the March 21 statement, the Petitioner was in jail
for the Grandpa’s charge. However, the Petitioner’s being in custody on another charge does
not automatically trigger the “in custody” portion of the Miranda requirement. State v. Goss,
995 S.W.2d 617, 628 (Tenn. Crim. App. 1998).

              [A]n inmate is not in custody for Miranda purposes unless there
              is an added imposition on the inmate’s freedom of movement.
              Relevant to this determination is (1) the language used to
              summon the inmate, (2) the physical surroundings of the
              interrogation, (3) the extent to which he is confronted with
              evidence of his guilt, and (4) the additional pressure exerted to
              detain the inmate. We agree that this standard is best suited to
              determine whether Miranda warnings must precede questioning
              in a prison setting, given the fact that a prisoner would always
              believe that he was not free to leave the prison.

Id. Even if the Petitioner did not receive Miranda warnings prior to his March 21, 1994
statement, the Petitioner volunteered his information to the authorities. He was not
confronted with evidence of his guilt during the interview, and nothing indicates that
additional pressure was exerted to detain him. Therefore, he was not in custody for Miranda
purposes when he gave his March 21 statement. As a result, trial counsel were not
ineffective for failing to challenge the admissibility of the proffer statement pursuant to
Miranda.

                      E. Use of Investigators from Matthews’s Case

       Finally, the State contends that the post-conviction court erred by concluding that the
Petitioner received the ineffective assistance of counsel because trial counsel retained the
services of Mathews’s former investigators. The State argues that trial counsel recognized
the conflict of interest, decided to waive the conflict, and acted reasonably because the
investigators were qualified, experienced, and already familiar with the crimes. The State
also contends that even if counsels’ hiring the investigators constituted deficient
performance, the Petitioner cannot establish prejudice because different investigators would
not have had access to Mathews’s statements. The Petitioner contends that the post-

                                             -50-
conviction court’s ruling was correct. We agree with the State that the Petitioner cannot
establish prejudice.

       In its order granting post-conviction relief, the post-conviction court determined that
a conflict of interest existed for the investigators who worked on both cases because the
investigators were unable to reveal “vital information” to the Petitioner, specifically that
Mathews’s had told them he acted alone in the crimes. The court also determined that trial
counsel knew or should have known about the investigators’ “limitations.” Without
addressing prejudice, the court concluded that trial counsel’s retaining the investigators
resulted in the Petitioner’s receiving the ineffective assistance of counsel.

        Co-counsel and lead counsel testified that they did not think a conflict of interest
existed for investigators working on both cases. Ron Lax, the owner of Inquisitor, Inc.,
testified that he was concerned about a conflict initially but that Mathews’s attorneys told
him a conflict would not exist if the investigators did not reveal to co-counsel and lead
counsel any information they received from Mathews. However, Lax acknowledged that
investigators were obligated to keep clients’ information confidential, that they were
obligated to share information with clients, and that his company owed a duty of loyalty to
both Mathews and the Petitioner. Therefore, we agree with the post-conviction court that a
conflict of interest existed for the Petitioner’s investigators, who learned exculpatory, yet
privileged, information from Mathews that they could not share with the Petitioner.
Nevertheless, we agree with the State’s argument that the Petitioner cannot show prejudice.
Had trial counsel for the Petitioner retained the services of different investigators, nothing
indicates that those investigators would have had access to the privileged information
Mathews gave to his investigators or attorneys. Therefore, the post-conviction court erred
by determining that the Petitioner received the ineffective assistance of counsel for trial
counsel’s retaining the services of Mathews’s investigators.

        In sum, we conclude that the post-conviction court erred by granting relief to the
Petitioner on the grounds that his trial counsel were ineffective for failing to challenge the
admissibility of the proffer statement pursuant to Miranda and for retaining investigators who
had worked on Mathews’s case. However, we affirm the court’s granting post-conviction
relief on the basis that the Petitioner received the ineffective assistance of counsel for trial
counsel’s (1) failing to challenge the State’s declaration of a material breach; (2) failing to
challenge the State’s unilateral power to declare a breach; and (3) failing to challenge the
admissibility of the proffer statement pursuant to Rule 410, Tennessee Rules of Evidence.

                             IV. Error Coram Nobis Analysis

       The State also challenges the post-conviction court’s granting the Petitioner’s petition

                                              -51-
for writ of error coram nobis. The State argues that the petition was barred by the one-year
statute of limitations and that due process did not toll the statute of limitations. The
Petitioner contends that the post-conviction court properly granted his petition for writ of
error coram nobis. We conclude that the post-conviction court erred by granting the petition.

         The Petitioner filed his “Amended Petition for Post-Conviction Relief and,
Alternatively, Motion for Writ of Error Coram Nobis” on January 30, 2009. In the petition
for writ of error coram nobis, the Petitioner alleged actual innocence based on newly
discovered evidence. Specifically, the Petitioner argued that the newly discovered evidence
was testimony Mathews now could be compelled to give about the crimes. The State filed
a motion to dismiss the petition for writ of error coram nobis on the basis that the Petitioner
filed it outside the one-year statute of limitations. The Petitioner responded that the newly
discovered evidence did not become available until Mathews’s convictions became final on
September 6, 2008, and, therefore, that the one-year statute of limitations should be tolled.

       In a written order filed on November 30, 2009, the post-conviction court denied the
State’s motion to dismiss the petition for writ of error coram nobis, concluding that due
process required tolling the one-year statute of limitations. In its order, the post-conviction
court noted that Mathews had been called to testify at the Petitioner’s 1997 trial but that
Mathews had asserted his Fifth Amendment privilege against compulsory self-incrimination
under the United State and Tennessee Constitutions.9 The court concluded that because
Mathews’s convictions became final on September 6, 2008, and no further criminal
proceedings were pending against him, he was no longer entitled to assert the privilege.
Therefore, Mathews’s testimony, which was previously unavailable, was now available, and
the Petitioner should be given an opportunity to establish his claim of actual innocence based
on Mathews’s testimony.

         The Petitioner did not attach to his petition an affidavit from Mathews asserting the
Petitioner’s innocence. Moreover, the Petitioner did not call Mathews as a witness at the
evidentiary hearing.10 According to the post-conviction court’s order granting coram nobis
relief, the Petitioner argued at the conclusion of the hearing that the testimony of Skip Gant
and Inquisitor’s employees constituted the newly discovered evidence because the witnesses
had testified that Mathews claimed he acted alone in the crimes. The post-conviction court

        9
           According to the trial transcript, the Petitioner called Mathews to testify at trial. Mathews’s
trial attorney, Jim Simmons, announced in the jury’s presence that he had spoken with Mathews and that
Mathews wanted to invoke his Fifth Amendment right against compulsory self-incrimination.
        10
          During the hearing, counsel for the Petitioner advised the post-conviction court that the
Petitioner had subpoenaed Mathews but that “we made a determination not to call him and we released
the subpoena.”

                                                   -52-
agreed with the Petitioner.

       Tennessee Code Annotated section 40-26-105(a) and (b) provide as follows:

              There is hereby made available to convicted defendants in
              criminal cases a proceeding in the nature of a writ of error
              coram nobis, to be governed by the same rules and procedure
              applicable to the writ of error coram nobis in civil cases, except
              insofar as inconsistent herewith. . . . Upon a showing by the
              defendant that the defendant was without fault in failing to
              present certain evidence at the proper time, a writ of error coram
              nobis will lie for subsequently or newly discovered evidence
              relating to matters which were litigated at the trial if the judge
              determines that such evidence may have resulted in a different
              judgment, had it been presented at the trial.

Generally, a decision whether to grant a writ of error coram nobis rests within the sound
discretion of the trial court. See State v. Hart, 911 S.W.2d 371, 375 (Tenn. Crim. App.
1995).

        A writ of error coram nobis must be filed within one year after the judgment becomes
final in the trial court. Tenn. Code Ann. § 27-7-103. However, the one-year statute of
limitations may be tolled on due process grounds if a petition seeks relief based upon newly
discovered evidence of actual innocence. Wilson v. State, 367 S.W.3d 229, 234 (Tenn.
2012). Our supreme court has stated, “In determining whether tolling of the statute is proper,
the court is required to balance the petitioner’s interest in having a hearing with the interest
of the State in preventing a claim that is stale and groundless.” Id. In general, “‘before a
state may terminate a claim for failure to comply with . . . statutes of limitations, due process
requires that potential litigants be provided an opportunity for the presentation of claims at
a meaningful time and in a meaningful manner.’” Id. (quoting Burford v. State, 845 S.W.2d
204, 208 (Tenn. 1992)). Our supreme court described the three steps of the “Burford rule”
as follows:

              “(1) determine when the limitations period would normally have
              begun to run; (2) determine whether the grounds for relief
              actually arose after the limitations period would normally have
              commenced; and (3) if the grounds are ‘later-arising,’ determine
              if, under the facts of the case, a strict application of the
              limitations period would effectively deny the petitioner a
              reasonable opportunity to present the claim.”

                                              -53-
Id. (quoting Sands v. State, 903 S.W.2d 297, 301 (Tenn. 1995)). “Whether due process
considerations require tolling of a statute of limitations is a mixed question of law and fact,
which we review de novo with no presumption of correctness.” State v. Harris, 301 S.W.3d
141, 145 (Tenn. 2010).

        Applying the first step of the Burford rule, the limitations period normally would have
begun to run on March 7, 2002, thirty days after the trial court denied the Petitioner’s motion
for a new trial on February 5, 2002. See id. at 144 (Tenn. 2010) (stating that the statute of
limitations is “computed from the date the judgment of the trial court becomes final, either
thirty days after its entry in the trial court if no post-trial motions are filed or upon entry of
an order disposing of a timely filed, post-trial motion”). Therefore, the statute of limitations
would have expired on March 8, 2003, almost six years before the Petitioner filed his petition
for writ of error coram nobis.

       For the second step in the analysis, we are required to determine whether the
Petitioner’s ground for relief actually arose after the limitations period normally would have
commenced. The Petitioner contends that the newly discovered evidence did not become
available until September 6, 2008, “the date on which Mathews exhausted his direct appeals
and his conviction for the Taco Bell murders became final.” The Petitioner argues that, at
that point, critical evidence from previously unavailable sources became available.

        In support of his claim, the Petitioner cites Taylor v. State, 171 S.W.2d 403 (Tenn.
1943). In Taylor, the defendant argued that he was entitled to a new trial based upon newly
discovered evidence in the form of two witnesses who had been unavailable to testify at trial.
Id. at 404. One of the witnesses had been in the hospital, and the other had been working out
of state. Id. Although the witnesses had refused to give a statement prior to the defendant’s
trial, both later agreed to testify in the event the defendant was granted a new trial. Id. Our
supreme court explained,

               It is possible that the trial Judge took the view that the evidence
               was not newly discovered, since defendant and counsel knew of
               it during and before the trial. But, although not newly
               discovered evidence, in the usual sense of the term, it’s
               availability is newly discovered, to which the same principle
               applies.

Id. at 405; see also Harris, 301 S.W.3d at 160-61 (Koch, J., concurring) (citing Taylor for the
“narrow exception” to the rule that the newly discovered evidence must have been unknown
to the defendant at the time of trial”). The Petitioner also cites to numerous cases outside of
this jurisdiction which have held that testimony from a witness, who previously refused to

                                               -54-
testify by asserting the constitutional privilege against self-incrimination, is considered newly
discovered evidence. See United States v. Guillette, 404 F. Supp. 1360, 1372-74 (D. Conn.
1975); State v. Williams, 246 So. 2d 4, 6 (La. 1971); Commonwealth v. Brown, 431 A.2d
343, 344 (Pa. Super. Ct. 1981); State v. Gerdes, 258 N.W.2d 839, 843 (S.D. 1977) (citing
Taylor, 171 S.W.2d at 405).

        Under Taylor, we conclude that the newly discovered evidence alleged by the
Petitioner in his petition for writ of error coram nobis did not become available until after the
limitations period normally would have commenced. Moving to the third step of the Burford
rule, the Petitioner filed his petition for writ of error coram nobis in January 2009, just four
months after the alleged newly discovered evidence became available. Thus, we conclude
that the post-conviction court did not err by determining that due process tolled the statute
of limitations.

        Next, we will address whether the newly discovered evidence alleged by the Petitioner
was sufficient to support the petition for writ of error coram nobis. The writ of error coram
nobis is a post-conviction mechanism that has a long history in the common law and the State
of Tennessee. See, e.g., State v. Vasques, 221 S.W.3d 514, 524-26 (Tenn. 2007). The writ
“is an extraordinary procedural remedy . . . [that] fills only a slight gap into which few cases
fall.” State v. Mixon, 983 S.W.2d 661, 672 (Tenn. 1999). By its terms, the statute is
“confined” to cases in which errors exist outside the record and to matters that were not
previously litigated. Tenn. Code Ann. § 40-26-105(b).

       Our supreme court has stated that when examining a petition for writ of error coram
nobis, a trial court is to

              first consider the newly discovered evidence and be “reasonably
              well satisfied” with its veracity. If the defendant is “without
              fault” in the sense that the exercise of reasonable diligence
              would not have led to a timely discovery of the new information,
              the trial judge must then consider both the evidence at trial and
              that offered at the coram nobis proceeding in order to determine
              whether the new evidence may have led to a different result.

Vasques, 221 S.W.3d at 527. In determining whether the new information may have led to
a different result, the question before the court is “‘whether a reasonable basis exists for
concluding that had the evidence been presented at trial, the result of the proceeding might
have been different.’”            Id. (quoting State v. Roberto Vasques, No.
M2004-00166-CCA-R3-CD, 2005 Tenn. Crim. App. LEXIS 1100, at **36-37 (Nashville,
Oct. 7, 2005)). “A court abuses its discretion when it applies an incorrect legal standard or

                                              -55-
its decision is illogical or unreasonable, is based on a clearly erroneous assessment of the
evidence, or utilizes reasoning that results in an injustice to the complaining party.” Wilson
v. State, 367 S.W.3d 229, 235 (Tenn. 2012).

        Turning to this case, the Petitioner has no guarantee that Mathews would testify for
him at a second trial. To the contrary, Mathews refused to sign an affidavit exonerating the
Petitioner before the Petitioner’s first trial, refused to testify for the Petitioner at the trial, and
did not testify for him at the post-conviction evidentiary hearing.11 Likewise, nothing
guarantees that Skip Gant or the Inquisitor employees would be willing or able to testify
about statements Mathews made to them. The statements were privileged, and Mathews has
given no indication that he would waive that privilege. In fact, Mathews’s attorney informed
the post-conviction court during the evidentiary hearing that Mathews refused to waive any
privilege. Furthermore, counsel for Gant and Lax objected to their having to testify about
privileged statements Mathews made to them, but the post-conviction court overruled the
objections. We note that in its order granting writ of error coram nobis relief, the post-
conviction court stated that “it is reasonable to assume that the trial court would have upheld
any assertion by Mr. Lax or other Inquisitor employees that, based upon the attorney-client
privilege, Inquisitor employees were prevented from divulging the contents of any
conversation between Mr. Mathews and Inquisitor employees.” In short, because nothing
demonstrates that the witnesses would be any more available at a second trial than they were
at the first trial, we conclude that the post-conviction court abused its discretion by granting
the petition for writ of error coram nobis.

                                           V. Conclusion

        Based upon the oral arguments, the record, and the parties’ briefs, we affirm the post-
conviction court’s granting the petition for post-conviction relief. Although the post-
conviction court erred by granting relief on the grounds that the Petitioner’s trial counsel
were ineffective for failing to challenge the admissibility of the proffer statement pursuant
to Miranda and for retaining investigators who had worked on Mathews’s case, the court
correctly determined that the Petitioner received the ineffective assistance of counsel for trial
counsel’s (1) failing to challenge the State’s declaration of a material breach; (2) failing to
challenge the State’s unilateral power to declare a breach; and (3) failing to challenge the
admissibility of the proffer statement pursuant to Rule 410, Tennessee Rules of Evidence.
Regarding the petition for writ of error coram nobis, we again conclude that the post-
conviction court erred by granting relief. Nevertheless, because the Petitioner has shown that
he is entitled to post-conviction relief based upon his receiving the ineffective assistance of


        11
         We note that during the hearing, counsel for the Petitioner advised the post-conviction court
that Mathews had signed an affidavit stating that he would never testify “before this Court.”

                                                  -56-
counsel at trial, the case is remanded to the trial court for further proceedings consistent with
this opinion.


                                                     _________________________________
                                                     NORMA McGEE OGLE, JUDGE




                                              -57-